    20-12552-scc      Doc 6      Filed 10/29/20 Entered 10/29/20 20:28:28                      Main Document
                                              Pg 1 of 103



Paul H. Aloe
David N. Saponara
KUDMAN TRACHTEN ALOE POSNER LLP
800 Third Avenue, 11th Floor
New York, New York 10022
Tel: (212) 868-1010
Fax: (212) 868-0013
Email: paloe@kudmanlaw.com
        dsaponara@kudmanlaw.com

Proposed Counsel to the Debtor
and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

BRANDED APPAREL GROUP LLC,1                                      Case No. 20-12552-scc

                                    Debtor.                      (Subchapter V)


                  DEBTOR’S MOTION FOR ENTRY OF ORDERS PURSUANT TO
     11 U.S.C. §§ 105, 363, AND 365, AND BANKRUPTCY RULES 2002, 6004, AND 6006:
       (A) FIXING THE TIME, DATE, AND PLACE FOR HEARING TO CONSIDER
             BIDDING PROCEDURES IN CONNECTION WITH THE SALE OF
         SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR
           OF ALL LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES; (B)(i)
         ESTABLISHING BIDDING PROCEDURES, (ii) APPROVING THE FORM
         AND MANNER OF NOTICES, AND (iii) SETTING HEARING DATE FOR
        THE HEARING ON APPROVAL OF THE SALE OF SUBSTANTIALLY ALL
    OF DEBTOR’S ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS,
             AND ENCUMBRANCES; AND (C) GRANTING RELATED RELIEF

         Branded Apparel Group LLC (the “Debtor”), the debtor and debtor-in-possession in the

above-captioned chapter 11 case (the “Chapter 11 Case”), by its proposed counsel, Kudman

Trachten Aloe Posner LLP, respectfully submits this motion (the “Sale Motion”) seeking the

following relief:


1
 The last four digits of the Debtor’s federal tax identification number is 8524. The location of the Debtor’s service
address is: 141 West 36th Street, 10th Fl., New York, NY 10018.
    20-12552-scc         Doc 6      Filed 10/29/20 Entered 10/29/20 20:28:28                    Main Document
                                                 Pg 2 of 103



           a. Entry of an order, substantially in the form attached hereto as Exhibit A (the “Bidding
              Procedures Order”): (a) establishing bidding procedures and bid protections,
              including an auction, as set forth herein (the “Bidding Procedures”), with respect to
              the sale of substantially all of the Debtor’s assets free and clear of liens, claims,
              interests, and encumbrances; (b) approving the form and manner of notices thereof (the
              “Bidding Procedures Notice”) attached hereto as Exhibit B; (c) establishing JS
              Brands LLC (“JS Brands” or “Stalking Horse”) as the stalking horse bidder for the
              Debtor’s assets; (d) approving the form of Asset Purchase Agreement by and among
              the Debtor and JS Brands (the “Stalking Horse APA”), attached hereto as Exhibit C,
              pursuant to which the Debtor proposes to sell the Debtor’s assets to JS Brands or a third
              party or parties that make higher and/or better offer(s) for those assets (the “Proposed
              Sale”); and (e) setting a hearing (the “Sale Hearing”) to consider approval of the
              Proposed Sale; and

           b. Entry of an order pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code,
              substantially in the form attached hereto as Exhibit D (the “Sale Order”): (i) approving
              the sale of the Debtor’s assets free and clear of liens, claims, interests, and
              encumbrances, and (ii) granting related relief.

           In support of the Sale Motion, the Debtor submits the Declaration of Jason Jacobs Pursuant

to Local Bankruptcy Rule 1007-2 and in Support of the Chapter 11 Petition, Proposed Subchapter

V Plan, and First Day Motions (the “Jacobs Declaration”)2 and respectfully states as follows:

                                        JURISDICTION AND VENUE

           2.       The Court has jurisdiction over the Sale Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

           3.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           4.       The statutory predicates for the relief sought herein are sections 363 and 365 of

Title 11 of the United States Code, 11 U.S.C. §§ 101, et. seq. (the “Bankruptcy Code”), and Rules

2002, 6004 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).




2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Jacobs Declaration.



                                                            2
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                          Pg 3 of 103



                                        BACKGROUND

      I.     Case Background

       5.       The Debtor is a family-owned apparel manufacturer that designs, imports,

merchandises, and markets men’s apparel and accessories under a licensed brand as well as

private-label brands.

       6.       On October 29, 2020 (the “Petition Date”) the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Southern District of New York (the “Court”).

       7.       A detailed account of the of the Debtor’s business and the events precipitating the

bankruptcy filing are included in the Jacobs Declaration.

     II.     Prepetition Facilities with MFG

       A. The Factoring Facility

       8.       Since 2014, Merchant Factors Corp. d/b/a Merchant Financial Group (“MFG”) has

served as the Debtor’s principal lender pursuant to a revolving factoring facility comprised of the

Prepetition Credit Agreements.

       9.       On March 9, 2018, the Debtor and MFG worked out the then outstanding

obligations under the Prepetition Credit Agreements pursuant to a Binding Term Sheet to establish

(i) a Factoring Facility, providing the Debtor the ability to borrow 90% of accounts receivable and

50% of the landed-duty paid cost of eligible inventory; (ii) a Term Note with a principal value, as

of March 9, 2018, of $1,250,000; and (iii) a Limited Recourse Loan with a principal value, as of

March 9, 2018, of $1,300,000.

       10.      As of the Petition Date, MFG claims that it is owed the principal amount of

$3,455,671.45 under the Factoring Facility; $950,190.93 under the Term Note; and $1,300,000.00




                                                 3
    20-12552-scc        Doc 6      Filed 10/29/20 Entered 10/29/20 20:28:28                     Main Document
                                                Pg 4 of 103



under the Limited Recourse Loan.3 MFG purports to have a perfected security interest by having

filed a UCC-1 Financing Statement with the Delaware Secretary of State.

                                NEED FOR A TIMELY SALES PROCESS

           11.      The need for a prompt sale process is evident from the circumstances that caused

the filing of the Chapter 11 Case as described more fully in the Jacobs Declaration.

           12.      The Debtor has no ability to fund the production of the Spring 2021 season. Absent

consummation of the Proposed Sale within the timeline contemplated by the Sale Motion, the

Debtor believes that it may not be able to realize the maximum value of its assets for the benefit

of all stakeholders. Indeed, with orders for the Spring 2021 season fast approaching, if the Debtor

is unable to accept and fill these orders, customers will soon look elsewhere for their purchasing

needs, and the value of the Debtor’s business will decrease precipitously.

           13.      A prompt sale is necessary to ensure that the Debtor’s assets are sold at going

concern values and that the value of the Spring 2021 orders and customer and vendor relationships

are preserved for the benefit of the Debtor’s creditors.

           14.      Indeed, the alternative to the process described herein is (i) the immediate shutdown

of the Debtor’s business and liquidation of its remaining inventory, (ii) the deterioration of

purchase price contemplated in the Stalking Horse APA, and (iii) the elimination of the cash fund

proposed for unsecured creditors, which is needed only to preserve vendor relationships necessary

to the continuation of the Debtor’s business as a going concern..

                       THE PROPOSED STALKING HORSE TRANSACTION

           15.      The following is a summary of the principal terms of the Stalking Horse APA,

attached hereto as Exhibit C:



3
    The principal amount of the Limited Recourse Loan is a contingent obligation and is disputed.


                                                           4
    20-12552-scc      Doc 6       Filed 10/29/20 Entered 10/29/20 20:28:28                      Main Document
                                               Pg 5 of 103



         a. Purchase Price: In consideration for the Purchased Assets, the purchase price shall be
            $175,000 (the “Stalking Horse Offer”).

         b. Purchased Assets: Subject to the terms and conditions set forth in the APA, JS Brands
            will purchase all of the rights, properties and assets (of any description, kind or nature
            whatsoever, tangible or intangible, however denominated and wherever located) that
            are used, held for use or useable in connection with, or otherwise related to, the
            Business, as more particularly described in Section 2.1(a) of the Stalking Horse APA.

         c. Assumed Liabilities: JS Brands will assume that certain trademark license agreement
            dated as of July 19, 2013, as amended and assigned to S&S IP Holdings Limited
            pursuant to that certain trademark assignment, dated as of September 4, 2014, and the
            Accrued Royalties owed pursuant to that agreement, except only in an amount not to
            exceed $400,000.00.

                 PROPOSED BIDDING PROCEDURES, BID PROTECTIONS,
                       AUCTION, AND OVERBID PROCEDURES

         A. Overview

         16.      In connection with the Proposed Sale, the Debtor seeks approval of the Bidding

Procedures, which the Debtor submits are designed to maximize the value of the Purchased

Assets.4

         17.      This process includes the solicitation of offers for the Purchased Assets through a

bid submission process described more fully below.

         18.      The Debtor proposes that potential bidders (each, a “Potential Bidder”) for the

Purchased Assets submit a bid (each, a “Bid”) and be governed by the following bidding

procedures (the “Bidding Procedures”):5

         a. Bid Deadline: Any person or entity interested in participating in the Auction shall
            submit a Bid in writing and transmit such bid to the Debtor’s counsel, Kudman
            Trachten Aloe Posner LLP, 800 Third Avenue, 11th Floor, New York, New York 10022
            (Attn: Paul H. Aloe and David N. Saponara), so that it is received by no later than
            November 23, 2020, at 4:00 p.m. (prevailing Eastern Time) (the “Bid Deadline”).

4
 Throughout the sale process, as necessary or appropriate, the Debtor will consult with MFG’s counsel, the Subchapter
V Trustee, and the Office of the United States Trustee (together, the “Consultation Parties”).
5
  To the extent that there are any discrepancies between this summary and the Bidding Procedures Order, the terms of
the Bidding Procedures Order shall govern. Further, unless otherwise defined herein, capitalized terms defined in these
Bidding Procedures shall have the meaning ascribed to them in the Bidding Procedures Order.



                                                          5
20-12552-scc     Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28               Main Document
                                        Pg 6 of 103



         The Debtor may, after consulting with the Consultation Parties, extend the Bid
         Deadline in its reasonable business judgment.

     b. Diligence: To be eligible to participate in the Auction, each Potential Bidder must
        execute a nondisclosure agreement in form and on terms satisfactory to the Debtor. In
        addition, each Potential Bidder must demonstrate financial wherewithal to complete a
        transaction for the Purchased Assets by providing to the Debtor: (a) financial
        statements for the last two calendar years and (b) a letter from a bank or other financial
        institution that indicates cash liquidity or credit availability of at least the amount of its
        Bid.

     c. Qualified Bid Requirements: To constitute a qualified bid (each a “Qualified Bid”), a
        Potential Bidder must submit a Bid by the Bid Deadline, and the Debtor, in consultation
        with the Consultation Parties, must determine that the Offer satisfies the following
        requirements:

         i. Modified APA: Each Bid must include: (i) an executed copy of an asset purchase
            agreement which is not materially more burdensome to the Debtor than the Stalking
            Horse APA or inconsistent with these Bidding Procedures (each a “Modified
            APA”); and (ii) a marked-up copy of the Modified APA reflecting the differences
            between the Modified APA and the Stalking Horse APA. The Debtor, in
            consultation with the Consultation Parties, shall determine whether any Modified
            APA that modifies the Stalking Horse APA in any respect beyond the identity of
            the purchaser and the purchase price under the Modified APA results in such Bid
            being materially less favorable to the Debtor’s estates, which may be considered in
            the Debtor’s deliberations as to what constitutes the highest and best offer.

        ii.    Modified Sale Order: Each Offer must include a marked-up copy of the Sale Order
              (each a “Modified Sale Order”) reflecting the differences between the proposed
              Sale Order, annexed hereto as Exhibit D, and the Modified Sale Order as requested
              by the party submitting the Bid. The Debtor, in consultation with the Consultation
              Parties, shall determine whether any Modified Sale Order that modifies the
              proposed Sale Order in any respect beyond the identity of the purchaser and the
              purchase price results in such Bid being materially less favorable to the Debtor’s
              estate, which may be considered in the Debtor’s deliberations as to what constitutes
              the highest and best offer.

        iii. Bidding Requirements: A Bid for the Purchased Assets shall not be less than
             $200,000 (the sum of the Stalking Horse Offer ($175,000) plus the maximum
             Expenses Reimbursement ($25,000) (the “Initial Overbid Amount”)).

        iv. Identification of Bidder: Each Bid must fully disclose the legal identity of each
            entity that will be bidding for the Purchased Assets and participating in connection
            with such Bid (including but not limited to any equity holder or other financial
            backer if the Potential Bidder is an entity specifically formed for purposes of
            effectuating the Proposed Sale, and the complete terms of any such participation)
            and must also disclose any connections or agreements with the Debtor, any other


                                                6
20-12552-scc    Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                       Pg 7 of 103



            known Potential Bidder or Qualified Bidder, and/or any officer or director of the
            foregoing.

        v. Financial Information: Any Potential Bidder that wishes to submit a Bid for the
           Purchased Assets must provide the Debtor with sufficient and adequate information
           to demonstrate, to the satisfaction of the Debtor, in consultation with the
           Consultation Parties, that the Bid: (i) is being made by an entity that has the
           financial wherewithal and ability to consummate the Bid, and (ii) provides
           information to demonstrate that it is able to fulfill all obligations in connection with
           all Assigned Contracts so as to satisfy the requirement of providing adequate
           assurance of future performance, as contemplated by section 365 of the Bankruptcy
           Code (the “Adequate Assurance Information”).

       vi. Other Requirements: Each Bid shall: (i) state that Bid is formal, binding, and
           unconditional, is not subject to further due diligence, and is irrevocable until the
           earlier to occur of: (x) the first business day following the closing of the Proposed
           Sale or (y) thirty (30) days following the last date of the Auction (as the same may
           be adjourned); (ii) not contain any financing or employment-related contingencies
           of any kind; (iii) not contain any condition to closing the Proposed Sale on the
           receipt of any third party approvals that were not required by the Stalking Horse
           APA; (iv) state that the Potential Bidder is ready, willing and able to perform its
           obligations under the Modified APA submitted with such Bid; (v) expressly state
           that the Potential Bidder agrees to serve as a backup bidder (each a “Backup
           Bidder”) if such bidder’s Qualified Bid is selected as the next highest or next best
           bid after the Winning Bid for the Assets; (vi) include contact information for the
           person(s) the Debtor should contact with questions about the Potential Bidder’s
           Bid; and (vii) be received by the Debtor and the Consultation Parties by the Bid
           Deadline.

       vii. Good Faith Deposit: All Qualified Bids must be accompanied by a good faith
            deposit in the amount of ten percent (10%) of the Offer (a “Good Faith Deposit”),
            in the form of a certified or cashier’s check, payable to “Kudman Trachten Aloe
            Posner LLP, as Attorneys,” or by wire transfer, instructions for which will be
            provided upon request. All such deposits shall be retained by the Debtor pending
            the hearing to consider the Sale Motion and shall be returned within ten (10) days
            after entry of a Sale Order, except that the Debtor will hold the deposit of the
            Backup Bidder, until the earlier of (i) the first business day following closing of the
            Proposed Sale or (ii) thirty (30) days following the last date of the Auction (as the
            same may be adjourned), provided that any Potential Bidder submitting a credit bid
            component pursuant to section 363(k) of the Bankruptcy Code shall not be required
            to submit a Good Faith Deposit on account of such component of the Potential
            Bidder’s Bid.

     d. Selecting Qualified Bidders: The Debtor shall, in consultation with the Consultation
        Parties, make a determination whether a Bid is a Qualified Bid and shall notify each
        Potential Bidder whether its Bid has qualified as a Qualified Bid by no later than
        November 24, 2020, at 4:00 p.m. (prevailing Eastern Time). Any Potential Bidder


                                               7
20-12552-scc    Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                       Pg 8 of 103



        whose Offer is determined to be a Qualified Bid shall be designated as a “Qualified
        Bidder.” If a Bid is submitted prior to the Bid Deadline that is determined to not be a
        Qualified Bid, the Debtor will promptly advise the Potential Bidder of the deficiencies,
        if any, and allow such Potential Bidder one (1) day to submit a revised offer. In
        addition, if the Debtor, after consulting with the Consultation Parties and after
        providing notice to the Notice Parties, determines to extend the Bid Deadline, the
        Debtor shall be required to notify Prospective Bidders whether their bids have qualified
        as Qualified Bids by no later than two (2) business days after the newly-scheduled Bid
        Deadline.

        JS Brands shall automatically be deemed a Qualified Bidder, and JS Brands’ bid, as
        reflected in the Stalking Horse APA, is deemed to be a Qualified Bid.

     e. Bid Protections: As set forth in Section 11.2(c) of the Stalking Horse APA, in the event
        the Stalking Horse APA is terminated because the Court approves a sale of any of the
        Purchased Assets to a party or parties other than JS Brands, the Debtor shall pay JS
        Brands reimbursement of all of JS Brands’ documented, out of pocket costs and
        expenses (including financing fees, loan commitment fees, third party fees, legal fees
        and expenses, travel costs, and other out of pocket expenses) reasonably incurred in
        connection with the transactions contemplated hereby, in an aggregate amount not to
        exceed $25,000.00 (the “Expense Reimbursement”) to protect JS Brands from
        suffering losses in connection with its being the “stalking horse” bidder for the
        Purchased Assets.

     f. Credit Bidding: Any secured creditor, including MFG, holding an allowed secured
        claim against the Debtor shall have the right, subject to the provisions of the
        Bankruptcy Code, applicable law, and any agreement of such secured creditor, to credit
        bid such claims to the extent of such secured party’s interest in or lien on the Purchased
        Assets.

     g. The Auction: If the Debtor receives at least two (2) Qualified Bids for the Purchased
        Assets, the Debtor shall conduct an auction (the “Auction”). The Auction, if required,
        shall be held at the offices of Kudman Trachten Aloe Posner LLP, 800 Third Avenue,
        11th Floor, New York, New York 10022, or at such alternative location as the Debtor
        may determine, after consultation with the Consultation Parties and after providing
        notice to the Notice Parties. The Auction shall commence on November 30, 2020, at
        10:00 a.m. (prevailing Eastern Time). The Auction shall be conducted openly and shall
        be transcribed by a court reporter.

        Only Qualified Bidders and their representatives, the Debtor and its representatives,
        and the Consultation Parties and their respective representatives will be permitted to
        attend the Auction. The following procedures will be applicable at the Auction:

         i. Each Qualified Bidder shall appear in person at the Auction through a duly
            authorized representative. Only Qualified Bidders shall be entitled to make any
            subsequent bids at the Auction. Each Qualified Bidder shall be required to confirm
            that (i) it has not engaged in any collusion with respect to the bidding or the


                                              8
20-12552-scc   Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                      Pg 9 of 103



           Proposed Sale; and (ii) its Qualified Bid represents a binding, good faith, and bona
           fide offer to purchase the Assets if such bid if selected as the Winning Bidder.

        ii. Procedures for Conducting Auction. At the commencement of the Auction, the
            Debtor, after consultation with the Consultation Parties, shall announce the highest
            Bid received for the Purchased Assets. Such highest sealed bid shall constitute the
            baseline bid (the “Baseline Bid”) for the Auction. The Qualified Bidder(s)
            submitting the Baseline Bid shall not be required to bid in the first round of the
            Auction. Qualified Bidders other than the Qualified Bidder that submitted the
            Baseline Bid shall be invited to top the Baseline Bid. Any bid to top the Baseline
            Bid shall be not less than the Initial Overbid Amount, and each successive bid shall
            be in an increment not less than $10,000, provided, however, that the Debtor may,
            after consultation with the Consultation Parties, increase or decrease the bid
            increments. Except with respect to the Qualified Bidder that submitted the Baseline
            Bid, subsequent bidding shall be made by other Qualified Bidders in the order in
            which such Qualified Bids were received, which shall be announced at the
            commencement of the Auction. Any Qualified Bidder that declines to top the
            Baseline Bid shall be excluded from further bidding. Bidding shall proceed in
            successive rounds until each Qualified Bidder not previously excluded from
            bidding declines to top the last bid.

       iii. Winning Bid: Immediately prior to the conclusion of the Auction, the Debtor shall,
            in consultation with the Consultation Parties, (i) determine, consistent with these
            Bidding Procedures, which bid constitutes the winning bid (the “Winning Bid”);
            and (ii) notify all Qualified Bidders at the Auction of the identity or identities of
            the bidder(s) that submitted the Winning Bid (the “Winning Bidder”) and the
            amount of the purchase price and other material terms of the Winning Bid.

       iv. The Auction may include open bidding in the presence of all other Qualified
           Bidders. All Qualified Bidders shall have the right to submit additional bids at the
           Auction to improve their bids. The Debtor may, in its reasonable business
           judgment, after consultation with the Consultation Parties, negotiate with any and
           all Qualified Bidders during the Auction.

        v. The Debtor shall have the right, after consulting with the Consultation Parties, to
           determine, in its reasonable business judgment, which bid or combination of bids
           constitutes the highest or otherwise best bid and reject at any time, any bid that the
           Debtor determines to be inadequate or insufficient, not in conformity with the
           requirements of the Bankruptcy Code, Bankruptcy Rules, or the Local Rules, these
           Bidding Procedures, any order of the Bankruptcy Court, or is not in the best
           interests of the Debtor and its estate.

       vi. Within one (1) business day after conclusion of the Auction, the Winning Bidder
           shall be required to supplement its Good Faith Deposit by the difference between
           its Qualified Bid and the Winning Bid times ten percent (10%).




                                              9
20-12552-scc    Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                     Pg 10 of 103



       vii. Backup Bid: Immediately prior to the conclusion of the Auction, the Debtor shall,
            in consultation with the Consultation Parties, (i) determine, consistent with these
            Bidding Procedures, which bid constitutes the backup bid (the “Backup Bid”); and
            (ii) notify all Qualified Bidders at the Auction of the identity or identities of the
            bidder(s) that submitted the Backup Bid (each such bidder, the “Backup Bidder”)
            and the amount of the purchase price and other material terms of the Backup Bid.
            Backup Bids shall be open and irrevocable until the earlier of (i) the first business
            day following closing of the Proposed Sale or (ii) thirty (30) days following the last
            date of the Auction (as the same may be adjourned). If the Winning Bidder fails to
            consummate a Proposed Sale, the Backup Bidder shall be deemed the new Winning
            Bidder, and the Debtor will be authorized, but not required, to consummate a
            Proposed Sale with the Backup Bidder.

      viii. Subject to the terms and conditions set forth in the Stalking Horse APA or Modified
            APA, in the event that a Winning Bidder fails to consummate the proposed
            transaction by the Closing Date, such bidder’s deposit shall be forfeited to the
            Debtor as liquidated damages, and the Debtor shall be free to consummate the
            proposed transaction with the Backup Bidder at the final price bid by such bidder
            at the Auction (or, if that bidder is unable to consummate the transaction at that
            price, the Debtor may consummate the transaction with the next higher bidder, and
            so forth) without the need for an additional hearing or order of the Court.

        ix. Within one (1) business day after conclusion of the Auction, the Backup Bidder
            shall be required to supplement its Good Faith Deposit by the difference between
            its Qualified Bid and the Backup Bid multiplied by ten percent (10%).

     h. Modification of Procedures: The Debtor may, after consulting with the Consultation
        Parties, announce at the Auction modified or additional procedures for conducting the
        Auction.

     i. Auction Results: Within one (1) business day following the Auction, the Debtor will
        cause the results of the Auction to be filed with the Court, by docketing the same on
        the Court’s electronic case filing (“ECF”) system.

     j. Bankruptcy Court Approval: All bids for the purchase of the Purchased Assets shall be
        subject to approval of the Court and conditioned upon entry of a Sale Order.

     k. Sale Objection: Objections to the Proposed Sale (each, a “Sale Objection”), including
        any objection to the sale of the Assets free and clear of liens, claims, interests and
        encumbrances pursuant to section 363(f) of the Bankruptcy Code and entry of any Sale
        Order (other than Adequate Assurance Objections and Cure Objections), must (i) be in
        writing and specify the nature of such objection; (ii) comply with the Bankruptcy Code,
        Bankruptcy Rules, and Local Rules; and (iii) be filed with the Court and served on: (a)
        the Debtor’s counsel, Kudman Trachten Aloe Posner LLP, 800 Third Avenue, 11th
        Floor, New York, New York 10022 (Attn: Paul H. Aloe and David N. Saponara); and
        (b) the Office of the United States Trustee, 201 Varick Street, Suite 1006, New York,
        New York 10014 (Attn: Andrea B. Schwartz) (the foregoing parties, the “Objection


                                              10
20-12552-scc        Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 11 of 103



             Recipients”) by December 4, 2020, at 4:00 p.m. (prevailing Eastern Time) (the “Sale
             Objection Deadline”). Any reply by the Objection Recipients shall be filed and served
             by no later than December 11, 2020, at 4:00 p.m. (prevailing Eastern Time).

       l. All Sale Objections not otherwise resolved by the parties prior thereto shall be heard at
          the Sale Hearing. The failure of any party to timely file with the Court and serve on the
          Objection Recipients a Sale Objection by the Sale Objection Deadline forever shall be
          barred from asserting, at the Sale Hearing or thereafter, any objection to the relief
          requested in the Sale Motion, or to the consummation and performance of the
          applicable Proposed Sale contemplated by an applicable Modified APA with a Winning
          Bidder, including the transfer of the Assets to the applicable Winning Bidder(s), free
          and clear of all liens, claims, interests, and encumbrances pursuant to section 363(f) of
          the Bankruptcy Code.

       19.      The Debtor submits that the Bidding Procedures are fair and reasonable and request

that they be approved.

       B. Key Dates and Deadlines

       20.      Consistent with the Guidelines for the Conduct of Asset Sales established by the

Bankruptcy Court for the Southern District of New York, the Debtor proposes the following key

dates and deadlines for the Proposed Sale:

       Deadline                                            Event
 November 5, 2020,        Hearing on Bidding Procedures
 at 10:00 a.m.
 November 6, 2020         Deadline to mail Bidding Procedures Notice and Sale Motion
 November 23, 2020,       Bid Deadline
 at 4:00 p.m.
 November 24, 2020,       Deadline for the Debtor to notify Potential Bidders of their status as
 at 4:00 p.m.             Qualified Bidders and whether Auction will occur
 November 30, 2020,       Auction (if necessary)
 at 10:00 a.m.
 December 4, 2020,        Sale Objection Deadline, Cure Objection Deadline, and Adequate
 at 4:00 p.m.             Assurance Objections Deadline
 December 11, 2020,       Deadline for the Debtor to file Replies to Sale Objections, Cure
 at 4:00 p.m.             Objections, and Adequate Assurance Objections
 December 12, 2020,       Sale Hearing
 at 10:00 a.m.
 December 13, 2020        Closing (time of the essence)




                                                 11
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 12 of 103



       C. Extraordinary Provisions in Connection with Proposed Sale

       21.     Pursuant to Local Bankruptcy Rule 6004-1(j) and the Court’s Guidelines for the

Conduct of Asset Sales, the Court is asked to take notice of the following “extraordinary

provisions” of the Proposed Sale:

       a. Sale to Insider: JS Brands is an insider of the Debtor. To ensure the fairness of the sale
          process and the proposed transaction, the Debtor has proposed the Bidding Procedures,
          which subject the Stalking Horse Offer by JS Brands to higher or better offers in an
          open, competitive bidding process, including a public Auction provided that at least
          two (2) Qualified Bids are received.

       D. Notice

       22.     The Debtor proposes that, within three (3) business days of entry of the Bidding

Procedures Order, the Debtor shall serve a copy of this Sale Motion, the Bidding Procedures Order,

the Bidding Procedures Notice, and Potential Assigned Contracts Notice upon the following

persons by first-class mail, postage prepaid: (a) the Office of the United States Trustee, 201 Varick

Street, Suite 1006, New York, New York 10014 (Attn: Andrea B. Schwartz); (b) all parties who

have made an offer on some or all of the Purchased Assets or expressed an interest in making an

offer on the Purchased Assets; (c) all known persons holding a lien on any of the Purchased Assets;

(d) all known creditors; and (e) all entities who have requested notice under Bankruptcy Rule 2002

(collectively, the “Notice Parties”).

       23.     The Debtor submits that the foregoing notice is sufficient to provide effective notice

of the Bidding Procedures, the Auction, and the Proposed Sale to potentially interested parties in

a manner designed to maximize the chance of obtaining the broadest possible participation in the

Auction, while minimizing the administrative costs to the Debtor’s estate.

             ASSUMPTION AND ASSIGNMENT OF ASSIGNED CONTRACTS

       24.     In connection with the Proposed Sale, the Debtor may seek authority under section

365 of the Bankruptcy Code to (a) assume and assign certain contracts on behalf of the Sellers (the


                                                 12
20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                          Pg 13 of 103



“Potentially Assigned Contracts”), and (b) execute and deliver to the Winning Bidder, as the

case may be, such documents or other instruments as may be necessary to assign and transfer the

applicable Potentially Assigned Contracts.

       25.      The Debtor believes that, except for the Accrued Royalties owed to S&S IP

Holdings Limited pursuant to trademark license agreement, there will be no material cure amounts

associated with the Potentially Assigned Contracts; however, the Debtor seeks to implement the

following Assumption and Assignment Procedures (the “Assumption and Assignment

Procedures”) in order to facilitate an orderly assignment process:

       a. Notice of Potential Assumption and Assignment: Within three (3) business days after
          the entry of the Bidding Procedures Order, the Debtor will serve on the Notice Parties,
          including each Counterparty to the Potentially Assigned Contracts, the Potential
          Assigned Contract Notice, substantially in the form attached hereto as Exhibit E,
          which shall (i) identify all of the Potentially Assigned Contracts; (ii) list the Debtor’s
          good faith calculation of the cure costs with respect to each Potentially Assigned
          Contract; (iii) expressly state that assumption and assignment of the Potentially
          Assigned Contract is subject to Court approval; and (iv) prominently display the
          deadline to file objections to the assumption and assignment of the Assigned Contracts
          (the “Potential Assigned Contract Notice”);

       b. Cure Objections:

             i. Cure Objection Deadline: Any Counterparty to a Potentially Assigned Contract that
                wishes to object to the proposed assumption and assignment of the Potentially
                Assigned Contract, the subject of which objection is the Debtor’s proposed costs to
                cure any outstanding monetary defaults then existing (“Cure Costs”) under such
                contract (each, a “Cure Objection”), shall file with the Court and serve on the
                Objection Recipients its Cure Objection, which must state, with specificity, the
                legal and factual bases thereof, including any appropriate documentation in support
                thereof, by no later than December 4, 2020, at 4:00 p.m. (prevailing Eastern Time)
                (the “Cure Objection Deadline”). Replies, if any, to Cure Objection shall be filed
                by December 11, at 4:00 p.m. (prevailing Eastern Time).

             ii. Resolution of Cure Objections: The Debtor and a Counterparty that has filed a Cure
                 Objection shall first confer in good faith to attempt to resolve the Cure Objection
                 without Court intervention. If the parties are unable to consensually resolve the
                 Cure Objection prior to the commencement of the Sale Hearing, the amount to be
                 paid or reserved with respect to such objection shall be determined by the Court at
                 the Sale Hearing. The Court shall make all necessary determinations relating to the



                                                 13
20-12552-scc   Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                     Pg 14 of 103



           applicable Cure Costs and Cure Objection at a hearing scheduled pursuant to the
           following paragraph.

       iii. Adjourned Cure Objections: If a timely Cure Objection cannot otherwise be
            resolved by the parties, such objection shall be heard at the Sale Hearing; provided
            that, a Cure Objection (and only a Cure Objection) may, at the Debtor’s discretion,
            after consulting with the Consultation Parties and the Winning Bidder, be adjourned
            with the Court’s consent (an “Adjourned Cure Objection”) to a subsequent
            hearing. An Adjourned Cure Objection may be resolved after the closing date of
            the applicable Proposed Sale (and therefore the contract of the Counterparty in
            question may be assumed and assigned at Closing); provided that the Debtor
            maintains a cash reserve equal to the Cure Costs the objecting Counterparty
            believes is required to cure the asserted monetary default under the affected
            Potentially Assigned Contract.

       iv. Failure to Timely File Cure Objection: If a Counterparty fails to timely file with the
           Court and serve on the Objection Recipients a Cure Objection, the Counterparty
           shall be deemed to have consented to the assumption and assignment of the
           Potentially Assigned Contract (unless such Counterparty has timely filed an
           Adequate Assurance Objection with respect to the Assigned Contract) to the
           applicable Winning Bidder and shall be forever barred from asserting any objection
           with regard to such assumption and assignment. Further, in the event no objections
           are timely filed and served, the Cure Costs set forth in the Potential Assigned
           Contract Notice shall be controlling and will be the only amount necessary to cure
           outstanding defaults under the Potentially Assigned Contract under Bankruptcy
           Code section 365(b), notwithstanding anything to the contrary in any Potentially
           Assigned Contract, or any other document, and the Counterparty to the Potentially
           Assigned Contract shall be deemed to have consented to the Cure Costs and shall
           be forever barred from asserting any other claims related to such Potentially
           Assigned Contract against the Debtor or any Winning Bidder(s), or the property of
           any of them.

     c. Adequate Assurances Objections:

        i. Adequate Assurance Information: The Debtor shall provide, with respect to JS
           Brands and each Qualified Bidder, the Adequate Assurance Information. The
           Debtor shall: (a) within 48 hours of receipt of an Offer from a Potential Bidder other
           than JS Brands, and (b) with respect to JS Brands, by no later than November 24,
           2020, at 4:00 p.m. (prevailing Eastern Time) (the “Adequate Assurance
           Deadline”) provide a copy of the Adequate Assurance Information to those
           Counterparties (or their counsel) who have (x) submitted a written request (e-mail
           to the Debtor’s counsel is acceptable) for Adequate Assurance Information and (y)
           confirmed in writing to the Debtor’s counsel (e-mail to the Debtor’s counsel is
           acceptable) their agreement to keep such Adequate Assurance Information strictly
           confidential and use it solely for the purpose of evaluating whether a Potential
           Bidder, including JS Brands, has provided adequate assurance of future
           performance under the affected Assigned Contracts.


                                             14
20-12552-scc    Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                     Pg 15 of 103



        ii. Adequate Assurance Objection Deadline: Any Counterparty to a Potentially
            Assigned Contract that wishes to object to the proposed assumption and assignment
            of a Potentially Assigned Contract, the subject of which objection is a Winning
            Bidder’s proposed form of adequate assurance of future performance with respect
            to such contract (each, an “Adequate Assurance Objection”) shall file with the
            Court and serve on the Objection Recipients an Adequate Assurance Objection,
            which must state, with specificity, the legal and factual bases thereof, including
            submitting any appropriate documentation in support thereof, by December 4,
            2020, at 4:00 p.m. (prevailing Eastern Time) (the “Adequate Assurance
            Objection Deadline”). Replies, if any, to Adequate Assurance Objections shall be
            filed by December 11, 2020 at 4:00 p.m. (prevailing Eastern Time).

       iii. Resolution of Adequate Assurance Objections: The Debtor and a Counterparty that
            has filed an Adequate Assurance Objection shall first confer in a good faith to
            attempt to resolve the Adequate Assurance Objection without Court intervention.
            If the parties are unable to consensually resolve the Adequate Assurance Objection
            prior to the commencement of the Sale Hearing, such objection and all issues of
            adequate assurance of future performance by the applicable Winning Bidder shall
            be determined by the Court at the Sale Hearing.

       iv. Failure to File Timely Adequate Assurance Objection: If a Counterparty fails to
           timely file with the Court and serve on the Objection Recipients an Adequate
           Assurance Objection, the Counterparty shall be deemed to have consented to the
           assumption, assignment, and sale of the Potentially Assigned Contract (unless the
           Counterparty has filed a timely Cure Objection with respect to the Potentially
           Assigned Contract) to the applicable Winning Bidder and shall be forever barred
           from asserting any objection with regard to such assumption, assignment, and sale.
           Further, in the event no objections are filed and served, the applicable Winning
           Bidder shall be deemed to have provided adequate assurance of future performance
           with respect to the affected Assigned Contract in accordance with section
           365(f)(2)(B) of the Bankruptcy Code, notwithstanding anything to the contrary in
           the Potentially Assigned Contract, or any other document.

     d. Other Sale Objections by Counterparties:

         i. Objection Deadline: Any Counterparty to a Potentially Assigned Contract that
            wishes to file a Sale Objection (other than a Cure Objection or an Adequate
            Assurance Objection) to the proposed assumption and assignment of a Potentially
            Assigned Contract shall file with the Court and serve on the Objection Recipients
            its Sale Objection, which must state, with specificity, the legal and factual bases
            thereof, including any appropriate documentation in support thereof, by no later
            than the Sale Objection Deadline of December 4, 2020, at 4:00 p.m. (prevailing
            Eastern Time). Replies, if any, to Sale Objections shall be filed by December 11,
            2020, at 4:00 p.m. (prevailing Eastern Time).

        ii. Failure of Counterparties to File Timely Sale Objection: If a Counterparty fails to
            timely file with the Court and serve on the Objection Recipients a Sale Objection,


                                            15
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 16 of 103



               the Counterparty shall be deemed to have consented to the assumption and
               assignment of the Potentially Assigned Contract (unless the Counterparty has filed
               a timely Cure Objection or Adequate Assurance Objection with respect to the
               Potentially Assigned Contract) to the applicable Winning Bidder and shall be
               forever barred from asserting any objection with regard to such assumption,
               assignment, and sale.

          iii. Reservation of Rights. The inclusion of a Potentially Assigned Contract or Cure
               Costs on the Potential Assigned Contracts Notice shall not constitute or be deemed
               a determination or admission by the Debtor, the applicable Winning Bidder(s), or
               any other party in interest that such contract or other document is an executory
               contract or an unexpired lease within the meaning of the Bankruptcy Code or that
               the stated Cure Costs are due (all rights with respect thereto being expressly
               reserved). The Debtor and JS Brands reserve all of their rights, claims, and causes
               of action with respect to each Potentially Assigned Contract or other document
               listed on the Potential Assigned Contracts Notice. The Debtor’s inclusion of any
               Potentially Assigned Contract on the Potential Assigned Contracts Notice shall not
               be a covenant, promise, or guarantee that such contract ultimately will be assumed
               and assigned. The Potential Assigned Contracts Notice shall be without prejudice
               to the Winning Bidder’s rights (whether JS Brands or otherwise), if any, under the
               applicable asset purchase agreement, to subsequently exclude any Potentially
               Assigned Contracts from the assumption or assignment prior to the closing of the
               Proposed Sale, pursuant to the terms of the APA or Modified APA.

       26.     The Debtor submits that the foregoing Assumption and Assignment Procedures and

deadlines are fair and reasonable and will provide sufficient notice to the non-Debtor

Counterparties to the Potentially Assigned Contracts.

                                     RELIEF REQUESTED

       A. The Proposed Sale is Within the Debtor’s Sound Business Judgment
          and Notice is Good and Sufficient

       27.     The Debtor submits that sufficient authority exists for approval of the Proposed

Sale. Section 363 of the Bankruptcy Code provides, in relevant part, that “[t]he trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1).

       28.     In applying this provision, courts in this and other districts have required that the

sale of a debtor’s assets be based upon the sound business judgment of the debtor. See, e.g., Official



                                                 16
20-12552-scc       Doc 6      Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                          Pg 17 of 103



Comm. of Unsecured Creditors of LTV Aerospace & Defense Co. v. LTV Corp. (In re Chateaugay

Corp.), 973 F.2d 141, 143-145 (2d Cir. 1992) (holding that a judge reviewing a section 363(b)

application must find from the evidence presented a good business reason to grant such

application); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063,

1071 (2d Cir. 1983) (same).

       29.     In In re Lionel Corp., 722 F.2d 1063 (2d Cir. 1983), one of the seminal and most

widely followed cases dealing with asset sales, the Second Circuit held that the factors to be

considered in determining whether a sound business reason exists include the following:

       [T]he proportionate value of the asset to the estate as a whole, the amount of elapsed
       time since the filing, the likelihood that a plan of reorganization will be proposed
       and confirmed in the near future, the effect of the proposed disposition on future
       plans of reorganization, the proceeds to be obtained from the disposition vis-à-vis
       any appraisals of the property, which of the alternatives of use, sale or lease the
       proposal envisions and, most importantly perhaps, whether the asset is increasing
       or decreasing in value.

Id. At 1071 (emphasis added).

       30.     The Lionel decision has been widely accepted and applied by various courts

considering a debtor’s request to sell assets, including requests to approve a sale of certain of the

assets of a debtor’s estate. See, e.g., In re the Delaware & Hudson Ry. Co., 124 B.R. 169 (D. Del.

1991); In re Eng’g Prod. Co., 121 B.R. 246 (Bankr. E.D. Wis. 1990); In re Thomson McKinnon

Sec., Inc., 120 B.R. 301 (Bankr. S.D.N.Y. 1990); In re Channel One Communications, Inc., 117

B.R. 493 (Bankr. E.D. Mo. 1990); In re Brethren Care, 98 B.R. 927 (Bankr. N.D. Ind. 1989).

       31.     Once a court is satisfied that there is a sound business justification for the proposed

sale, the court must then determine whether: (i) the debtor has provided the interested parties with

adequate and reasonable notice, (ii) the sale price is fair and reasonable, and (iii) the purchaser is

proceeding in good faith. See Polvay v. B.O. Acquisitions, Inc. (In re Betty Owens Sch., Inc.), No.

96 Civ. 3576 (PKL), 1997 WL 188127, at *4 (S.D.N.Y. Apr. 17, 1997); In re Del. & Hudson Ry.


                                                 17
 20-12552-scc       Doc 6      Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                           Pg 18 of 103



Co., 124 B.R. 169, 176 (D. Del. 1991); In re Decora Indus., Inc., No. 00-4459 (JJF), 2002 WL

32332749, at *2 (D. Del. May 20, 2002).

        32.     Fair and accurate notice should inform all interested parties of the liquidation of the

debtor’s business; disclose accurately the terms of the sale; explain the effect of the sale upon the

debtor’s business; and explain why the sale is in the best interests of the debtor’s estate. In re

Delaware & Hudson Ry., 124 B.R. at 180; In re Naron & Wagner, Chartered, 88 B.R. 85, 88

(Bankr. D. Md. 1988).

        33.     The Proposed Sale provides the Debtor with an opportunity to maximize the value

of the Purchased Assets. The purchase price for the Purchased Assets under the Stalking Horse

APA is $175,000. The Debtor believes that the Purchase Price for the Transferred Asserts

represents the highest and/or best value available for the Purchased Assets, particularly in light of

the limited market for the assets and the ongoing COVID-19 pandemic. Further, the Stalking Horse

APA is subject to higher and better offers, thereby ensuring that the best possible offers have been

or will be received.

        34.     Moreover, the Debtor submits that the notice provisions previously described

herein will ensure that full and fair disclosure, as well as the opportunity to object, will be afforded

to all creditors and parties in interest.

        35.     For these reasons, the Debtor submits that the Proposed Sale meets the requirements

of Section 363(b) of the Bankruptcy Code.

        B. Sale Free and Clear of Liens, Claims, Encumbrances, and Interests

        36.     Pursuant to section 363(f) of the Bankruptcy Code, a debtor-in-possession may sell

property of the estate:

        free and clear of any interest in such property of an entity other than the estate if
        (1) applicable nonbankruptcy law permits the sale of such property free and clear
        of such interest, (2) such entity consents, (3) such interest is a lien and the price at


                                                  18
20-12552-scc         Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                           Pg 19 of 103



          which such property is to be sold is greater than the aggregate value of all liens on
          such property, (4) such interest is in bona fide dispute, or (5) such entity could be
          compelled, in a legal or equitable proceeding, to accept a money satisfaction of
          such interest.

11 U.S.C. § 363(f).

          37.    The Debtor submits that the Proposed Sale, along with the Bidding Procedures

related thereto, meets the test set forth in section 363(f)(2), in that the liens of MFG against certain

of the Purchased Assets will attach to the net proceeds from the Proposed Sale with the same

validity, enforceability, priority, force, and effect that they now have as against the Purchased

Assets.

          38.    Accordingly, the Debtor submits that the Proposed Sale, free and clear of all liens,

claims, encumbrances, and interests, meets the requirements of Section 363(f) of the Bankruptcy

Code.

          C. Protections as a Good Faith Purchaser

          39.    Section 363(m) of the Bankruptcy Code protects a good-faith purchaser’s interest

in property purchased from a debtor in the event that the sale conducted under section 363(b) of

the Bankruptcy Code is later reversed or modified on appeal. Specifically, section 363(m)

provides:

          the reversal or modification on appeal of an authorization under [section 363(b)] .
          . . does not affect the validity of a sale . . . to an entity that purchased . . . such
          property in good faith, whether or not such entity knew of the pendency of the
          appeal, unless such authorization and such sale . . . were stayed pending appeal.

11 U.S.C. § 363(m).

          40.    Section 363(m) of the Bankruptcy Code “affords ‘finality to judgment by protecting

good faith purchasers, the innocent third parties who rely on the finality of bankruptcy judgments

in making their offers and bids.’” Reloeb Co. v. LTV Corp. (In re Chateaugay Corp.), No. 92 Civ.

7054 (PKL), 1993 WL 159969, at *3 (S.D.N.Y. May 10, 1993) (quoting Anheuser-Busch, Inc. v.


                                                    19
20-12552-scc         Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                          Pg 20 of 103



Miller (In re Stadium Mgmt. Corp.), 895 F.2d 845, 847 (1st Cir. 1990)); see also Allstate Ins. Co.

v. Hughes, 174 B.R. 884, 888 (S.D.N.Y. 1994) (“Section 363(m) . . . provides that good faith

transfers of property will not be affected by the reversal or modification on appeal of an unstayed

order, whether or not the transferee knew of the pendency of the appeal.”); In re Stein & Day, Inc.,

113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) (“[P]ursuant to 11 U.S.C. § 363(m), good faith

purchasers are protected from the reversal of a sale on appeal unless there is a stay pending

appeal.”).

        41.     The Second Circuit has indicated that, generally, a party would have to show fraud

or collusion between the buyer and the debtors-in-possession or trustee or other bidders in order

to demonstrate a lack of good faith. See Kabro Assocs. of W. Islip, LLC v. Colony Hill Assocs. (In

re Colony Hill Assocs.), 111 F.3d 269, 276 (2d Cir. 1997) (“Typically, the misconduct that would

destroy a [buyer]’s good faith status at a judicial sale involves fraud, collusion between the [buyer]

and other bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders.”);

see also In re Angelika Films 57th, Inc., Nos. 97 Civ. 2239 (MBM), 97 Civ. 2241 (MBM), 1997

WL 283412, at *7 (S.D.N.Y. 1997) (same; holding that purchaser’s status as an insider was not

per se bad faith).

        42.     Here, the Debtor submits that JS Brands has engaged in the sale process in good

faith as part of an arm’s length transaction negotiated between its independent professionals and

the Debtor’s professionals.

        43.     Moreover, by exposing the Purchased Assets to the market through the Auction,

the Debtor submits that the consideration to be received for the Purchased Assets is fair and

reasonable.




                                                 20
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 21 of 103



       44.     For these reasons, the Debtor requests a finding that JS Brands is a good-faith

purchaser entitled to the protections of section 363(m) of the Bankruptcy Code.

       D. The Bidding Procedures are Fair and Reasonable and Are in the Best Interests
          of the Debtor’s Estate and Creditors

       45.     In order to maximize the value of the Purchased Assets for the benefit of the

Debtor’s estate, creditors, and other parties in interest, the Debtor seeks to implement a competitive

bidding process for the Purchased Assets that is designed to generate a maximum recovery. The

Debtor believes that the Auction and proposed Bidding Procedures will encourage participation

by financially capable bidders. Furthermore, the Bidding Procedures are consistent with other

procedures previously approved by this and other courts and are appropriate under the relevant

standards governing auction proceedings and bidding incentives in bankruptcy proceedings. See,

e.g., In re Kmart, Case No. 02-B02474 (SPS) (Bankr. N.D. 111 May 10, 2002); In re Global

Crossing, Case No. 02-40188 (S.D.N.Y. March 25, 2002) (REG); In re Randall’s Island Family

Golf Ctrs., Inc., 261 B.R. 96 (S.D.N.Y. 2001); In re Integrated Resources, Inc., 147 B.R. 650

(S.D.N.Y. 1992).

       46.     Further, bidding incentives, such as the Bidding Protections, encourage a potential

purchaser to invest the required time, money, and effort to conduct due diligence and sale

negotiations with a debtor despite the inherent risks and uncertainties of the chapter 11 process.

See, e.g., In re 995 Fifth Ave. Assocs., L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989) (finding bidding

incentives may be “legitimately necessary to convince a ‘white knight’ to enter the bidding by

providing some form of compensation for the risks it is undertaking”) (citation omitted); In re

Marrose Corp., Nos. 89 B 12171-12179 (CB), 1992 WL 33848, at *5 (Bankr. S.D.N.Y. 1992)

(stating that “[a]greements to provide breakup fees or reimbursement of fees and expenses are




                                                 21
20-12552-scc       Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                        Pg 22 of 103



meant to compensate the potential acquirer who serves as a catalyst or ‘stalking horse’ which

attracts more favorable offers”).

       47.     Additionally, the Debtor submits that the Bidding Protections are a normal and

necessary component of sales outside the ordinary course of business under section 363 of the

Bankruptcy Code. See e.g., In re Kmart, Case No. 02 B02474 (SPS) (Bankr. N.D. Ill. May 10,

2002) (authorizing a termination fee and bid protections for potential bidders); In re Comdisco,

Inc., Case No. 01 24795 (RB) (Bankr. N.D. Ill. Aug. 9, 2002) (approving a termination fee as, inter

alia, an actual and necessary cost and expense of preserving the Debtors’ estates, of substantial

benefit to the Debtors’ estates, and a necessary inducement for, and a condition to, the proposed

purchaser’s entry into the Asset Purchase Agreement); In re Integrated Resources, Inc., 147 B.R.

at 660 (noting that breakup fees may be legitimately necessary to convince a “white knight” to

offer an initial bid by providing some form of compensation for the expenses such bidder incurs,

and the risks such bidder faces by having its offer held open, subject to higher and better offers);

In re Crowthers McCall Pattern, Inc., 114 B.R. 877 (Bankr. S.D.N.Y. 1990) (approving an overbid

requirement in an amount equal to the approved breakup fee); In re Kupp Acquisition Corp., Case

No. 96 1223 (PJW) (Bankr. D. Del. March 3, 1997).

       48.     Here, the Expense Reimbursement is limited to JS Brands’ actual out-of-pocket

expenses in connection with the Stalking Horse APA and is capped at $25,000. As a result, it is

well within is within the range of fees typically paid in other significant sales transactions that

have been consummated in a bankruptcy setting. See e.g., Consumer News & Bus. Channel P’ship

v. Financial News Network, Inc. (In re Financial News Network, Inc.), 980 F.2d 165, 167 (2d Cir.

1992) (noting that transaction at issue provided for a $8.2 million breakup fee on a $149.3 million




                                                22
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 23 of 103



transaction, or 5.5%); Doehring v. Crown Corp. (In re Crown Corp.), 679 F.2d 774 (9th Cir. 1982)

(bid protection of 4.9% approved).

       49.     For these reasons, the Debtor submits that the Bidding Procedures should be

approved.

       E. Assumption and Assignment of Assigned Contracts

       50.     Section 365(a) of the Bankruptcy Code provides that a debtor-in-possession,

“subject to the court’s approval, may assume or reject any executory contract or unexpired lease

of the debtor.” 11 U.S.C. § 365(a). A trustee’s decision to assume an executory contract or

unexpired lease must be an exercise of sound business judgment for the court to approve the

assumption under section 365(a) of the Bankruptcy Code. See Nostas Assocs. v. Costich (In re

Klein Sleep Prods., Inc.), 78 F.3d 18, 25 (2d Cir. 1996); Orion Pictures Corp. v. Showtime

Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993).

       51.     Further, section 365(k) of the Bankruptcy Code provides that assignment by a

debtor to a third-party assignee of a contract or lease “relieves the trustee and the estate from any

liability for any breach of such contract or lease occurring after such assignment.” 11 U.S.C. §

365(k). Therefore, upon the closing of the Proposed Sale, the Debtor will be relieved of its

obligations under the Potentially Assigned Contracts, thereby further decreasing the obligations of

the estate and creating value for creditors.

       52.     Section 365(b)(1) of the Bankruptcy Code requires that any outstanding defaults

under executory contracts that will be assumed must be cured or that adequate assurance be

provided to the counterparties that such defaults will be promptly cured.

       53.     In addition, pursuant to section 365(f)(2) of the Bankruptcy Code, a debtor may

assign an executory contract or unexpired lease of nonresidential real property if “adequate

assurance of future performance by the assignee of such contract or lease is provided.” 11 U.S.C.


                                                 23
20-12552-scc       Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                        Pg 24 of 103



§ 365(f)(2)(B). The meaning of “adequate assurance of future performance” depends on the facts

and circumstances of each case, but should be given “practical, pragmatic construction.” See

Carlisle Homes, Inc. v. Azzari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr D.N.J. 1988)

(internal citations omitted); see also In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y.

1985) (holding that adequate assurance of future performance does not mean absolute assurance

that debtors will thrive and pay rent); In re Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803

(Bankr. N.D. Ill. 1985) (“Although no single solution will satisfy every case, the required

assurance will fall considerably short of an absolute guarantee of performance.”). Among other

things, adequate assurance may be given by demonstrating the assignee’s financial health and

experience in managing the type of enterprise or property assigned. See In re Bygaph, Inc., 56 B.R.

596, 605-06 (Bankr. S.D.N.Y. 1986) (finding adequate assurance of future performance when

prospective assignee of lease had financial resources and expressed willingness to devote sufficient

funding to business to give it strong likelihood of succeeding; in the leasing context, chief

consideration with respect to adequate assurance is whether rent will be paid).

       54.     To the extent that defaults exist under the Potentially Assigned Contracts, the

Winning Bidder (whether JS Brands or otherwise) will cure or provide adequate assurance of cure

of such defaults within the meaning of section 365(b)(1)(A) of the Bankruptcy Code.

       55.     Further, the Debtor will be prepared to present evidence to demonstrate the

Winning Bidder’s (whether JS Brands or otherwise) financial credibility, experience in the

industry, and willingness and ability to perform under the Potentially Assigned Contracts.

Therefore, the Sale Hearing will provide the Court and other interested parties with an opportunity

to evaluate and, if necessary, challenge the ability of the Winning Bidder to provide adequate

assurance of future performance under the Potentially Assigned Contracts.




                                                24
20-12552-scc          Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                          Pg 25 of 103



        56.     For these reasons, the Debtor submits that it meets all the requirements of section

365 of the Bankruptcy Code necessary to assume and assign the Potentially Assigned Contracts.

        F. Request for Relief Pursuant to Bankruptcy Rules 6004(h) and 6006(d)

        57.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

of property . . . is stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” FED. R. BANKR. P. 6004(h). Bankruptcy Rule 6006(d) further provides that an

“order authorizing the trustee to assign an executory contract or unexpired lease under § 365(f) is

stayed until the expiration of 14 days after the entry of the order, unless the court orders otherwise.”

FED. R. BANKR. P. 6006(d).

        58.     To preserve the value of the assets and limit the costs of administering and

preserving the assets, it is very important that the Debtor close on the Proposed Sale as soon as

possible after all closing conditions have been met or waived. Accordingly, the Debtor requests

that the Court waive the stay periods under Bankruptcy Rules 6004(g) and 6006(d).

                                                NOTICE

        59.     Notice of this Sale Motion will be given in accordance with the notice procedures

set forth herein. The Debtor submits that such notice is sufficient and requests that his Court find

that no other or further notice is necessary.

                                      NO PRIOR REQUEST

        60.     No previous request for the relief sough herein has been made by the Debtor to this

or any other court.

        WHEREFORE, for all the forgoing reasons, the Debtor respectfully requests that this

Court enter orders, substantially in the form annexed hereto, granting the Sale Motion and such

other and further relief as the Court deems just and proper.




                                                  25
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28       Main Document
                                   Pg 26 of 103



Dated: New York, New York
       October 29, 2020
                              By:    /s/ Paul H. Aloe
                                     Paul H. Aloe
                                     David N. Saponara
                                     KUDMAN TRACHTEN ALOE POSNER LLP
                                     800 Third Avenue, 11th Floor
                                     New York, New York 10022
                                     Tel: (212) 868-1010
                                     Fax: (212) 868-0013
                                     Email: paloe@kudmanlaw.com
                                             dsaponara@kudmanlaw.com

                                     Proposed Counsel to the Debtor
                                     and Debtor-in-Possession




                                       26
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28   Main Document
                                   Pg 27 of 103



                               EXHIBIT A
    20-12552-scc        Doc 6      Filed 10/29/20 Entered 10/29/20 20:28:28                     Main Document
                                               Pg 28 of 103



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

BRANDED APPAREL GROUP LLC,1                                        Case No. 20-12552-scc

                                      Debtor.                      (Subchapter V)


       ORDER ESTABLISHING BIDDING PROCEDURES AND RELATED RELIEF
     REGARDING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS
    FREE AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES

           Upon the motion (the “Motion”)2 of Branded Apparel Group LLC (the “Debtor”), the

debtor and debtor-in-possession in the above-captioned chapter 11 case, for entry of an order (a)

establishing bidding procedures and bid protections, including an auction, as set forth herein (the

“Bidding Procedures”), with respect to the sale of substantially all of the Debtor’s assets free and

clear of liens, claims, interests, and encumbrances; (b) approving the form and manner of notices

thereof (the “Bidding Procedures Notice”); (c) establishing JS Brands LLC (“JS Brands” or

“Stalking Horse”) as the stalking horse bidder for the Debtor’s assets; (d) approving the form of

Asset Purchase Agreement by and among the Debtor and JS Brands (the “Stalking Horse APA”),

pursuant to which the Debtor proposes to sell substantially all of its assets to JS Brands or a third

party or parties that make higher and/or better offer(s) for those assets (the “Proposed Sale”); and

(e) setting a hearing (the “Sale Hearing”) to consider approval of the Proposed Sale; and it

appearing that the Debtor has provided good and sufficient notice to interested parties of the

Motion, as evidenced by the proof of service filed on [___________], 2020; and it further

appearing that this Court has jurisdiction to grant the requested relief pursuant to 28 U.S.C. §§ 157


1
 The last four digits of the Debtor’s federal tax identification number is 8524. The location of the Debtor’s service
address is: 141 West 36th Street, 10th Fl., New York, NY 10018.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
    20-12552-scc      Doc 6       Filed 10/29/20 Entered 10/29/20 20:28:28                      Main Document
                                              Pg 29 of 103



and 1334; and after considering all objections to the Motion, if any; and the Court having

conducted a hearing on November 5, 2020, at which time the Court considered, among other

things, the Bidding Procedures, any objections thereto and the oral arguments of counsel; and it

further appearing that the relief requested is reasonable and necessary to protect the interests of the

Debtor, its estate, and creditors; and after due deliberation, sufficient cause appearing therefor, it

is hereby

         FOUND AND DETERMINED THAT:3

         A.       The statutory and legal predicates for the relief requested in this Order are sections

105, 363 and 365 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”), Rules 2002, 6004 and 6006 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rules 6004-1 and 6006-1 of the Local Rules for the United States

Bankruptcy Court for the Southern District of New York (the “Local Rules”).

         B.       The Debtor has provided good and sufficient notice of the relief granted by this

Bidding Procedures Order to all parties in interest. The notice provided is appropriate and is

calculated to provide interested parties with timely and proper notice of the Bidding Procedures

and the Auction. No further notice is required. A reasonable opportunity to object or be heard

regarding the relief granted by this Order has been afforded to those parties entitled to notice

pursuant to Bankruptcy Rule 6004(a).

         C.       The Debtor has engaged in a process with respect to the Purchased Assets to solicit

and develop the highest and best offers for the Purchased Assets.




3
  The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law pursuant
to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that
any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the
following conclusions of law constitute findings of fact, they are adopted as such.


                                                          2
20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28               Main Document
                                          Pg 30 of 103



        D.      The Bidding Procedures attached hereto as Exhibit 1 are fair, reasonable,

appropriate and are designed to maximize recovery to the Debtor’s estate.

        E.      The Debtor has demonstrated compelling and sound business justifications for

entering into the Stalking Horse APA and incurring the obligations arising thereunder or in

connection therewith, including the provisions related to the Expense Reimbursement.

        F.      JS Brands’ role as a “stalking-horse” and the Stalking Horse APA as the “stalking

horse” sale agreement are in the best interest of the Debtor and the Debtor’s estates and reflects a

sound exercise of the Debtor’s business judgment. The Stalking Horse APA provides the Debtor

with the opportunity to sell the Purchased Assets in order to maximize value.

        G.      The Bid Protections, including, but not limited to, the Expense Reimbursement, (i)

have been negotiated by the Debtor and JS Brands at arm’s length and in good faith, (ii) are a

material inducement for, and consideration of, JS Brands’ execution of the Stalking Horse APA,

and (iii) are necessary to ensure that JS Brands will continue to pursue the Stalking Horse APA

and the sale transaction contemplated thereby.

        H.      The Debtor’s authorization to pay the Bidding Protections is an essential

inducement and condition relating to JS Brands’ entry into, and continuing obligations under, the

Stalking Horse APA. The Debtor’s commitment to pay the Bidding Protections, which has induced

JS Brands to submit its bid that will serve as a minimum or floor bid for the Proposed Sale of the

Purchased Assets on which the Debtor can rely, provides a material benefit to the Debtor’s estate,

its creditors, and other parties in interest by increasing the likelihood that the best possible purchase

price for the Purchased Assets will be received.

        I.      The Debtor has demonstrated good and sufficient business reasons for the Court to

approve (i) the Bidding Procedures, (ii) the Assumption and Assignment Procedures, (iii) the Bid




                                                   3
20-12552-scc          Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28          Main Document
                                           Pg 31 of 103



Protections, including, but not limited to, the Break-Up Fee (to the extent payable under the

Stalking Horse APA), and (iv) the form and manner of notice of the Auction and Sale Hearing.

        J.         The Bidding Procedures comply with the requirements of Local Rule 6004-1 and

the Sale Guidelines. The Bidding Procedures were negotiated in good faith and at arm’s length

and are reasonably designed to promote participation and active bidding and ensure that the highest

or best value is generated for the Purchased Assets.

        K.         The Assumption and Assignment Procedures, including notice of proposed Cure

Costs, are reasonable and appropriate and consistent with section 365 of the Bankruptcy Code and

Bankruptcy Rule 6006. The Assumption and Assignment Procedures have been tailored to provide

adequate opportunity for all Counterparties to the Potentially Assigned Contracts to raise

objections, if any.

        L.         The Bidding Procedures Notice is reasonably calculated to provide all interested

parties with timely and proper notice of the Bidding Procedures, the Assumption and Assignment

Procedures, the Auction, the Sale Hearing, and the Proposed Sale, and the objection deadlines

related thereto.

        IT IS HEREBY ORDERED THAT:

                              The Bidding Procedures and the Auction

        1.         The Bidding Procedures, attached hereto as Exhibit 1, are hereby approved in all

respects, are incorporated herein, and shall apply with respect to any bids for some or all of the

Purchased Assets. The Debtor is authorized to take all action necessary or appropriate to

implement the Bidding Procedures.

        2.         The deadline for submitting a Bid for the Purchased Assets shall be November 23,

2020, at 4:00 p.m. (prevailing Eastern Time) (the “Bid Deadline”); provided that the Debtor may

extend the Bid Deadline for any reason, after consultation with the Consultation Parties.


                                                   4
20-12552-scc        Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 32 of 103



         3.    If the Debtor receives at least one (1) Qualified Bid for the Purchased Assets, the

Debtor shall conduct an auction (the “Auction”). The Auction, if required, shall be held at the

offices of Kudman Trachten Aloe Posner LLP, 800 Third Avenue, 11th Floor, New York, New

York 10022, or at such alternative location or such other electronic medium as the Debtor may

determine, after consultation with the Consultation Parties, and after providing notice to the Notice

Parties. The Auction shall commence on November 30, 2020, at 10:00 a.m. (prevailing Eastern

Time).

         4.    The Auction shall be conducted openly and shall be transcribed by a court reporter.

         5.    Subject to the Bidding Procedures and this Order, the Debtor shall have the right,

after consultation with the Consultation Parties, to: (i) determine which bidders qualify as

Qualified Bidders; (ii) determine which bids qualify as Qualified Bids; (iii) determine which

Qualified Bids are the Winning Bid and the Backup Bid; (iv) reject any bid that is: (a) inadequate

or insufficient; (b) not in conformity with the requirements of the Bidding Procedures, the

Bankruptcy Code, the Bidding Procedures Order, or any other order of this Court; or (c) contrary

to the best interests of the Debtor and its estate; (v) adjourn or cancel the Auction; or (vi) modify

the Bidding Procedures in a manner consistent with applicable law.

         6.    All bidders submitting a Qualified Bid are deemed to have submitted to the

exclusive jurisdiction of this Court with respect to all matters related to the Auction and the terms

and conditions of the sale or transfer of the Purchased Assets.

         7.    Notwithstanding anything to the contrary set forth herein, JS Brands’ bid, as

reflected in the Stalking Horse APA, is deemed a Qualified Bid pursuant to the Bidding Procedures

for all purposes.




                                                 5
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 33 of 103



                                     The Bidding Protections

       8.      The Expense Reimbursement set forth in Section 11.2(c) of the APA is approved

and binding on the Debtor and its estate. The Debtor is authorized and directed to pay the Bidding

Protections to the extent incurred and solely in the event of the consummation of a sale with a

Winning Bidder other than JS Brands from the first proceeds of such transaction, or as otherwise

set forth in the APA, without further order of the Court.

                              The Sale Hearing/Objection Deadline

       9.      The Court shall conduct the Sale Hearing on December 12, 2020, at 4:00 p.m.

(prevailing Eastern Time). The Debtor may, after consultation with the Consultation Parties, seek

an adjournment of the Sale Hearing as the Debtor deems appropriate in the exercise of its

reasonable business judgment.

       10.     Responses or objections (collectively, “Sale Objections”) if any, to the relief

requested in the Sale Motion, including Cure Objections and Adequate Assurance Objections, shall

be in writing, shall state the name of the objecting party, shall state with particularity the reasons

and basis for the Sale Objection, and shall be (a) filed with the Court and (b) served upon: (i)

Kudman Trachten Aloe Posner LLP, 800 Third Avenue, 11th Floor, New York, New York 10022

(Attn: Paul H. Aloe and David N. Saponara); and (ii) the Office of the United States Trustee, 201

Varick Street, Suite 1006, New York, New York 10014 (Attn: Andrea B. Schwartz) (collectively,

the “Objection Recipients”), so as to be actually received by no later than December 4, 2020, at

4:00 p.m. (prevailing Eastern Time) (the “Sale Objection Deadline”). Any reply by the Debtor

or other Objection Recipient shall be filed and served by no later than December 11, 2020, at 4:00

p.m. (prevailing Eastern Time).




                                                  6
20-12552-scc       Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                        Pg 34 of 103



                                        Notice Procedures

       11.     The Bidding Procedures Notice, annexed hereto as Exhibit 2, provides adequate

and sufficient notice to all interested parties of the Bidding Procedures, Auction, Motion, Sale

Hearing, and the Proposed Sale pursuant to Bankruptcy Rules 2002 and 6004 and Local Rules

4001-1 and 6004-1, and is hereby approved.

       12.     As soon as is reasonably practicable, but by no later than three (3) business days

after entry of the Bidding Procedures Order, the Debtor shall serve a copy of this Bidding

Procedures Order, the Sale Motion, the Bidding Procedures Notice and the Potential Assigned

Contract Notice upon the following persons by first-class mail, postage prepaid: (a) the Office of

the United States Trustee, 201 Varick Street, Suite 1006, New York, New York 10014 (Attn.:

Andrea Schwartz); (b) all Counterparties to the Assigned Contracts; (c) all parties who have made

an offer on some or all of the Purchased Assets or expressed an interest in making an offer on some

or all of the Purchased Assets; (d) all known persons holding a lien on any of the Purchased Assets;

(e) all known creditors and (f) all entities who have requested notice under Bankruptcy Rule 2002

(collectively, the “Notice Parties”).

                         The Assumption and Assignment Procedures

       13.     The Potential Assigned Contracts Notice, annexed hereto as Exhibit 3, provides

adequate and sufficient notice to any applicable Counterparty of any proposed assumption and/or

assignment of any Assigned Contract, and is hereby approved.

       14.     The Assumption and Assignment Procedures (as set forth in the Motion) are

reasonable, fair, and appropriate, and contain the type of information required under Bankruptcy

Rule 2002, Local Rule 2002-1, and comply in all respects with all other applicable provisions of

the Bankruptcy Code, Bankruptcy Rules, and Local Rules, and are hereby approved.




                                                 7
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 35 of 103



       15.     Within three (3) business days after entry of this Order, the Debtor shall file the

Potential Assigned Contracts Notice with the Court and serve the Assigned Contracts Notice on

the Notice Parties, including each applicable Counterparty.

       16.     Any and all objections to the Cure Amounts (any such objection, a “Cure

Objection”) shall be in writing, shall state with specificity the legal and factual bases thereof and

include any appropriate supporting documentation, filed with the Court and shall be

simultaneously served on the following Objection Recipients, so as to be actually received by the

Objection Recipients by no later than December 4, 2020, at 4:00 p.m. (prevailing Eastern Time)

(the “Cure Objection Deadline”). Any reply by the Debtor shall be filed and served by no later

than December 11, 2020, at 4:00 p.m. (prevailing Eastern Time).

       17.     The Debtor and any Counterparty that has filed a Cure Objection shall confer in

good faith in an effort to resolve the Cure Objection without Court intervention. If the parties are

unable to consensually resolve the Cure Objection prior to the commencement of the Sale Hearing,

the Court shall determine the amount to be paid or reserved with respect to such objection at the

Sale Hearing; provided that, a Cure Objection (and only a Cure Objection) may, at the Debtor’s

discretion, after consulting with the applicable Winning Bidder, be adjourned with the Court’s

consent (an “Adjourned Cure Objection”) to a subsequent hearing. An Adjourned Cure

Objection may be resolved after the closing date of the applicable Proposed Sale (and therefore

the contract of the Counterparty in question may be assumed and assigned at the closing), provided

that the Debtor maintains a cash reserve equal to the Cure Costs the objecting Counterparty

believes is required to cure the asserted monetary default under the affected Potentially Assigned

Contract.




                                                 8
20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28               Main Document
                                          Pg 36 of 103



        18.     All other Sale Objections to the proposed assumption and assignment of the

Debtor’s right, title, and interest in, to, and under a Potentially Assigned Contract, if it is ultimately

designated for assumption and assignment by the Winning Bidder(s), will be heard at the Sale

Hearing.

        19.     If a Counterparty fails to timely file with the Court and serve on the Objection

Recipients a Cure Objection, the Counterparty shall be deemed to have consented to the

assumption and assignment of the affected Potentially Assigned Contract (unless such

Counterparty has timely filed an Adequate Assurance Objection with respect to the affected

Assigned Contract) to the applicable Winning Bidder and forever shall be barred from asserting

any objection with regard to such assumption, assignment, and sale. The Cure Costs set forth in

the Potential Assigned Contracts Notice shall be controlling and will be the only amount necessary

to cure outstanding monetary defaults under the affected Potentially Assigned Contract under 11

§ U.S.C. 365(b), notwithstanding anything to the contrary in any Assigned Contract, or any other

document, and the Counterparty to the Potentially Assigned Contract shall be deemed to have

consented to the Cure Costs and shall forever be barred from asserting any other claims related to

such Assigned Contract against the Debtor or the Winning Bidder, or the property of any of them.

        20.     To the extent requested by a Counterparty, the Debtor shall provide, with respect

to each Qualified Bidder, information to demonstrate that each Qualified Bidder is able to fulfill

all obligations in connection with satisfying adequate assurance of future performance under any

Assigned Contract (“Adequate Assurance Information”). In particular, the Debtor shall provide,

with respect to JS Brands and each Qualified Bidder, the Adequate Assurance Information. The

Debtor shall: (a) within 48 hours of receipt of an Offer from a Potential Bidder other than JS

Brands, and (b) with respect to JS Brands, by no later than November 24, 2020, at 4:00 p.m.




                                                    9
20-12552-scc       Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                        Pg 37 of 103



(prevailing Eastern Time), provide a copy of the Adequate Assurance Information to those

Counterparties (or their counsel) who have: (x) submitted a written request (e-mail to the Debtor’s

counsel is acceptable) for Adequate Assurance Information and (y) confirmed in writing to the

Trustee’s counsel (e-mail to Debtor’s counsel is acceptable) their agreement to keep such Adequate

Assurance Information strictly confidential and use it solely for the purpose of evaluating whether

a Potential Bidder has provided adequate assurance of future performance under the affected

Potentially Assigned Contract.

       21.     Any Counterparty to an Potentially Assigned Contract that has an objection to the

proposed assumption and assignment of an Potentially Assigned Contract, the subject of which

objection is a Winning Bidder’s proposed form of adequate assurance of future performance with

respect to such contract (each, an “Adequate Assurance Objection”), shall file with the Court

and simultaneously serve on the Objection Recipients an Adequate Assurance Objection, which

must state, with specificity, the legal and factual bases thereof, including submitting any

appropriate supporting documentation, by no later than December 4, 2020, at 4:00 p.m.

(prevailing Eastern Time). Replies, if any, to Adequate Assurance Objections shall be filed by

December 11, 2020, at 4:00 p.m. (prevailing Eastern Time).

       22.     The Debtor and any Counterparty that has filed an Adequate Assurance Objection

shall confer in good faith in an effort to resolve the Adequate Assurance Objection without Court

intervention. If the parties are unable to consensually resolve the Adequate Assurance Objection

prior to the commencement of the Sale Hearing, the Court shall determine any issues of adequate

assurance of future performance by the applicable Winning Bidder at the Sale Hearing.

       23.     If a Counterparty fails to timely file with the Court and serve on the Objection

Recipients an Adequate Assurance Objection, the Counterparty shall be deemed to have consented




                                                10
20-12552-scc        Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                         Pg 38 of 103



to the assumption and assignment of the affected Potentially Assigned Contract (unless the

Counterparty has filed a timely Cure Objection with respect to the Assigned Contract) to the

applicable Winning Bidder and shall be forever barred from asserting any objection with regard to

such assumption and assignment. Further, in the event no objections are filed and served, the

applicable Winning Bidder shall be deemed to have provided adequate assurance of future

performance with respect to the affected Potentially Assigned Contract in accordance with 11

U.S.C. § 365(f)(2)(B), notwithstanding anything to the contrary in the Potentially Assigned

Contract, or any other document.

       24.       Any Counterparty to a Potentially Assigned Contract that wishes to file a Sale

Objection (other than a Cure Objection or an Adequate Assurance Objection) to the proposed

assumption and assignment of a Potentially Assigned Contract shall file with the Court and serve

on the Objection Recipients its Sale Objection, which must state, with specificity, the legal and

factual bases thereof, including any appropriate documentation in support thereof, by no later than

the Sale Objection Deadline of December 4, 2020, at 4:00 p.m. (prevailing Eastern Time).

Replies, if any, to Sale Objections shall be filed by December 11, 2020, at 4:00 p.m. (prevailing

Eastern Time).

       25.       If a Counterparty fails to timely file with the Court and serve on the Objection

Recipients a Sale Objection, the Counterparty shall be deemed to have consented to the assumption

and assignment of the Potentially Assigned Contract (unless the Counterparty has filed a timely

Cure Objection or Adequate Assurance Objection with respect to the Potentially Assigned

Contract) to the applicable Winning Bidder and shall be forever barred from asserting any

objection with regard to such assumption and assignment.




                                                11
20-12552-scc       Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                        Pg 39 of 103



         26.   The Debtor reserves all of its rights, claims, and causes of action with respect to

each Potentially Assigned Contract or other document listed on the Potential Assigned Contracts

Notice. The Debtor’s inclusion of any Potentially Assigned Contract on the Potential Assigned

Contracts Notice shall not be a covenant, promise, or guarantee that such contract ultimately will

be assumed and assigned.

                       The Debtor’s Entry into the Stalking Horse APA

         27.   The Debtor is authorized to perform all respective pre-closing obligations under the

Stalking Horse APA; provided that, for the avoidance of doubt, consummation of the sale

contemplated by the Stalking Horse APA shall be subject to entry of the Sale Order and the

satisfaction or waiver of the other conditions to closing set forth in the Stalking Horse APA.

                                         Bid Protections

         28.   The Expense Reimbursement, and the provisions of the Stalking Horse APA

relating thereto, are hereby approved.

                                      Other Relief Granted

         29.   The Debtor is authorized and empowered to take all steps, and incur and pay all

costs and expenses, as may be reasonably necessary to fulfill the requirements established by this

Order.

         30.   The Debtor is hereby authorized to implement the Bidding Procedures and conduct

the Auction without the necessity of complying with any state or local bulk transfers law, or

requirement or any similar law of any state or other jurisdiction which may apply in any way to

any of the transactions under the APA.

         31.   In the event there is a conflict between this Order and the Sale Motion, this Order

shall control and govern.

         32.   This Order shall become effective immediately upon its entry.


                                                12
20-12552-scc       Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28       Main Document
                                        Pg 40 of 103



       33.     The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation of this Order.

Dated: _____________, 2020
       New York, New York
                                                _______________________________________
                                                THE HONORABLE SHELLEY C. CHAPMAN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                  13
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28   Main Document
                                   Pg 41 of 103



                                  EXHIBIT 1
                               Bidding Procedures
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 42 of 103



                                   BIDDING PROCEDURES

        Branded Apparel Group LLC (the “Debtor”), the debtor and debtor-in-possession in the
Chapter 11 case pending in the United States Bankruptcy Court for the Southern District of New
York (the “Court”) under Case No. 20-12552-scc (the “Chapter 11 Case”), has entered into an
asset purchase agreement (the “APA”) with JS Brands LLC (“JS Brands”), dated as of October
29, 2020, for the sale of substantially all of the Debtor’s assets (collectively, the “Purchased
Assets”), free and clear of any and all liens, claims, encumbrances and other interests (except as
explicitly stated in the APA). The Debtor is currently soliciting higher or otherwise better bids for
the sale of the Purchased Assets (the “Proposed Sale”).

      Set forth below are the Bidding Procedures that will be employed in connection with the
Proposed Sale.

   A. Key Dates and Deadlines

       Deadline                                            Event
 November 5, 2020,       Hearing on Bidding Procedures
 at 10:00 a.m.
 November 6, 2020        Deadline to mail Bidding Procedures Notice and Sale Motion
 November 23, 2020,      Bid Deadline
 at 4:00 p.m.
 November 24, 2020,      Deadline for the Debtor to notify Potential Bidders of their status as
 at 4:00 p.m.            Qualified Bidders and whether Auction will occur
 November 30, 2020,      Auction (if necessary)
 at 10:00 a.m.
 December 4, 2020,       Sale Objection Deadline, Cure Objection Deadline, and Adequate
 at 4:00 p.m.            Assurance Objections Deadline
 December 11, 2020,      Deadline for the Debtor to file Replies to Sale Objections, Cure
 at 4:00 p.m.            Objections, and Adequate Assurance Objections
 December 12, 2020,      Sale Hearing
 at 10:00 a.m.
 December 13, 2020       Closing (time of the essence)

   B. The Description of the Purchased Assets

         The Debtor is seeking to sell substantially all of the Purchased Assets free and clear of all
liens, claims, interests, or other encumbrances.

   C. Consultation Parties

       Throughout the sale process, as necessary or appropriate, the Debtor will consult with the
following parties: (a) counsel for Merchant Factors Corp., Klestadt Winters Jureller Southard &
Stevens, LLP (Attn: Ian R. Winters, Esq.); (b) the Subchapter V Trustee; and (c) the Office of the
United States Trustee (the “Consultation Parties”).
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 43 of 103



   D. Stalking Horse Bidder

     THE DEBTOR RESERVES THE RIGHT, IN ITS DISCRETION, AND AFTER
CONSULTATION WITH THE CONSULTATION PARTIES, TO DETERMINE WHETHER
ANY BID IS BETTER, IF NOT HIGHER, THAN ANOTHER BID SUBMITTED DURING THE
AUCTION. THE DEBTOR MAY CONSIDER A VARIETY OF FACTORS IN MAKING THIS
DECISION, INCLUDING, WITHOUT LIMITATION, ANY PROPOSED CONDITIONS TO
CLOSING, TIMING OF CLOSING OF THE PROPOSED TRANSACTION AND THE
LIKELIHOOD OF THE BIDDER TO OBTAIN REQUISITE APPROVALS.

   E. Bidder Qualifications

       To constitute a qualified bid (each a “Qualified Bid”), a Potential Bidder must submit a
Bid by the Bid Deadline, and the Debtor, in consultation with the Consultation Parties, must
determine that the Offer satisfies the following requirements:

           i. Modified APA: Each Bid must include: (i) an executed copy of an asset purchase
              agreement which is not materially more burdensome to the Debtor than the Stalking
              Horse APA or inconsistent with these Bidding Procedures (each a “Modified
              APA”); and (ii) a marked-up copy of the Modified APA reflecting the differences
              between the Modified APA and the Stalking Horse APA. The Debtor, in
              consultation with the Consultation Parties, shall determine whether any Modified
              APA that modifies the Stalking Horse APA in any respect beyond the identity of
              the purchaser and the purchase price under the Modified APA results in such Bid
              being materially less favorable to the Debtors’ estates, which may be considered in
              the Debtor’s deliberations as to what constitutes the highest and best offer.

          ii.    Modified Sale Order: Each Offer must include a marked-up copy of the Sale Order
                (each a “Modified Sale Order”) reflecting the differences between the proposed
                Sale Order, annexed to the Sale Motion as Exhibit D, and the Modified Sale Order
                as requested by the party submitting the Bid. The Debtor, in consultation with the
                Consultation Parties, shall determine whether any Modified Sale Order that
                modifies the proposed Sale Order in any respect beyond the identity of the
                purchaser and the purchase price results in such Bid being materially less favorable
                to the Debtor’s estate, which may be considered in the Debtor’s deliberations as to
                what constitutes the highest and best offer.

          iii. Bidding Requirements: A Bid for the Purchased Assets shall not be less than
               $200,000 (the sum of the Stalking Horse Offer ($175,000) plus the maximum
               Expenses Reimbursement ($25,000) (the “Initial Overbid Amount”)).

          iv. Identification of Bidder: Each Bid must fully disclose the legal identity of each
              entity that will be bidding for the Purchased Assets and participating in connection
              with such Bid (including but not limited to any equity holder or other financial
              backer if the Potential Bidder is an entity specifically formed for purposes of
              effectuating the Proposed Sale, and the complete terms of any such participation)
              and must also disclose any connections or agreements with the Debtor, any other



                                                 2
20-12552-scc     Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                       Pg 44 of 103



             known Potential Bidder or Qualified Bidder, and/or any officer or director of the
             foregoing.

          v. Financial Information: Any Potential Bidder that wishes to submit a Bid for the
             Purchased Assets must provide the Debtor with sufficient and adequate information
             to demonstrate, to the satisfaction of the Debtor, in consultation with the
             Consultation Parties, that the Bid: (i) is being made by an entity that has the
             financial wherewithal and ability to consummate the Bid, and (ii) provides
             information to demonstrate that it is able to fulfill all obligations in connection with
             all Assigned Contracts so as to satisfy the requirement of providing adequate
             assurance of future performance, as contemplated by section 365 of the Bankruptcy
             Code (the “Adequate Assurance Information”).

         vi. Other Requirements: Each Bid shall: (i) state that Bid is formal, binding and
             unconditional, is not subject to further due diligence, and is irrevocable until the
             earlier to occur of: (x) the first business day following the closing of the Proposed
             Sale or (y) thirty (30) days following the last date of the Auction (as the same may
             be adjourned); (ii) not contain any financing or employment-related contingencies
             of any kind; (iii) not contain any condition to closing the Proposed Sale on the
             receipt of any third party approvals that were not required by the Stalking Horse
             APA; (iv) state that the Potential Bidder is ready, willing and able to perform its
             obligations under the Modified APA submitted with such Bid; (v) expressly state
             that the Potential Bidder agrees to serve as a backup bidder (each a “Backup
             Bidder”) if such bidder’s Qualified Bid is selected as the next highest or next best
             bid after the Winning Bid for the Assets; (vi) include contact information for the
             person(s) the Debtor should contact with questions about the Potential Bidder’s
             Bid; and (vii) be received by the Debtor and the Consultation Parties by the Bid
             Deadline.

         vii. Good Faith Deposit: All Qualified Bids must be accompanied by a good faith
              deposit in the amount of ten percent (10%) of the Offer (a “Good Faith Deposit”),
              in the form of a certified or cashier’s check, payable to “Kudman Trachten Aloe
              Posner LLP, as Attorneys,” or by wire transfer, instructions for which will be
              provided upon request. All such deposits shall be retained by the Debtor pending
              the hearing to consider the Sale Motion and shall be returned within ten (10) days
              after entry of a Sale Order, except that the Debtor will hold the deposit of the
              Backup Bidder, until the earlier of (i) the first business day following closing of the
              Proposed Sale or (ii) thirty (30) days following the last date of the Auction (as the
              same may be adjourned), provided that any Potential Bidder submitting a credit bid
              component pursuant to section 363(k) of the Bankruptcy Code shall not be required
              to submit a Good Faith Deposit on account of such component of the Potential
              Bidder’s Bid.

   F. Due Diligence

       To be eligible to participate in the Auction, each Potential Bidder must execute a
nondisclosure agreement in form and on terms satisfactory to the Debtor.


                                                3
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 45 of 103



        In addition, each Potential Bidder must demonstrate financial wherewithal to complete a
transaction for the Purchased Assets by providing to the Debtor (a) financial statements for the last
two calendar years and (b) a letter from a bank or other financial institution that indicates cash
liquidity or credit availability of at least the amount of its Bid.

        If the Debtor determines, after consultation with the Consultation Parties, that a Potential
Bidder does not qualify as a Qualified Bidder, such Potential Bidder shall not be entitled to receive
due diligence access or additional non-public information.

   G. Bid Deadline

         Any person or entity interested in participating in the Auction shall submit a Bid in writing
and transmit such bid to the Debtor’s counsel, Kudman Trachten Aloe Posner LLP, 800 Third
Avenue, 11th Floor, New York, New York 10022 (Attn: Paul H. Aloe and David N. Saponara), so
that it is received by no later than November 23, 2020, at 4:00 p.m. (prevailing Eastern Time)
(the “Bid Deadline”). The Debtor may, after consulting with the Consultation Parties, extend the
Bid Deadline in its reasonable business judgment.

   H. Selecting Qualified Bidders

       The Debtor shall, in consultation with the Consultation Parties, make a determination
whether a Bid is a Qualified Bid and shall notify each Potential Bidder whether its Bid has qualified
as a Qualified Bid by no later than November 24, 2020, at 4:00 p.m. (prevailing Eastern Time).
Any Potential Bidder whose Offer is determined to be a Qualified Bid shall be designated as a
“Qualified Bidder.”

       If a Bid is submitted prior to the Bid Deadline that is determined to not be a Qualified Bid,
the Debtor will promptly advise the Potential Bidder of the deficiencies, if any, and allow such
Potential Bidder one (1) day to submit a revised offer. In addition, if the Debtor, after consulting
with the Consultation Parties and after providing notice to the Notice Parties, determines to extend
the Bid Deadline, the Debtor shall be required to notify Prospective Bidders whether their bids
have qualified as Qualified Bids by no later than two (2) business days after the newly-scheduled
Bid Deadline.

   I. Credit Bidding

        Any secured creditor, including MFG, holding an allowed secured claim against the Debtor
shall have the right, subject to the provisions of the Bankruptcy Code, applicable law, and any
agreement of such secured creditor, to credit bid such claims to the extent of such secured party’s
interest in or lien on the Purchased Assets.

   J. The Auction

        If the Debtor receives at least two (2) Qualified Bids for the Purchased Assets, the Debtor
shall conduct an auction (the “Auction”). The Auction, if required, shall be held at the offices of
Kudman Trachten Aloe Posner LLP, 800 Third Avenue, 11th Floor, New York, New York 10022,
or at such alternative location as the Debtor may determine, after consultation with the
Consultation Parties and after providing notice to the Notice Parties. The Auction shall commence


                                                  4
20-12552-scc      Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                        Pg 46 of 103



on November 30, 2020, at 10:00 a.m. (prevailing Eastern Time). The Auction shall be conducted
openly and shall be transcribed by a court reporter.

       Only Qualified Bidders and their representatives, the Debtor and its representatives, and
the Consultation Parties and their respective representatives will be permitted to attend the
Auction. The following procedures will be applicable at the Auction:

           i. Each Qualified Bidder shall appear in person at the Auction through a duly
              authorized representative. Only Qualified Bidders shall be entitled to make any
              subsequent bids at the Auction. Each Qualified Bidder shall be required to confirm
              that (i) it has not engaged in any collusion with respect to the bidding or the
              Proposed Sale; and (ii) its Qualified Bid represents a binding, good faith, and bona
              fide offer to purchase the Assets if such bid if selected as the Winning Bidder.

          ii. Procedures for Conducting Auction. At the commencement of the Auction, the
              Debtor, after consultation with the Consultation Parties, shall announce the highest
              Bid received for the Purchased Assets. Such highest sealed bid shall constitute the
              baseline bid (the “Baseline Bid”) for the Auction. The Qualified Bidder(s)
              submitting the Baseline Bid shall not be required to bid in the first round of the
              Auction. Qualified Bidders other than the Qualified Bidder that submitted the
              Baseline Bid shall be invited to top the Baseline Bid. Any bid to top the Baseline
              Bid shall be not less than the Initial Overbid Amount, and each successive bid shall
              be in an increment not less than $10,000, provided, however, that the Debtor may,
              after consultation with the Consultation Parties, increase or decrease the bid
              increments. Except with respect to the Qualified Bidder that submitted the Baseline
              Bid, subsequent bidding shall be made by other Qualified Bidders in the order in
              which such Qualified Bids were received, which shall be announced at the
              commencement of the Auction. Any Qualified Bidder that declines to top the
              Baseline Bid shall be excluded from further bidding. Bidding shall proceed in
              successive rounds until each Qualified Bidder not previously excluded from
              bidding declines to top the last bid.

          iii. Winning Bid: Immediately prior to the conclusion of the Auction, the Debtor shall,
               in consultation with the Consultation Parties, (i) determine, consistent with these
               Bidding Procedures, which bid constitutes the winning bid (the “Winning Bid”);
               and (ii) notify all Qualified Bidders at the Auction of the identity or identities of
               the bidder(s) that submitted the Winning Bid (the “Winning Bidder”) and the
               amount of the purchase price and other material terms of the Winning Bid.

          iv. The Auction may include open bidding in the presence of all other Qualified
              Bidders. All Qualified Bidders shall have the right to submit additional bids at the
              Auction to improve their bids. The Debtor may, in its reasonable business
              judgment, after consultation with the Consultation Parties, negotiate with any and
              all Qualified Bidders during the Auction.

           v. The Debtor shall have the right, after consulting with the Consultation Parties, to
              determine, in its reasonable business judgment, which bid or combination of bids


                                                5
20-12552-scc    Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                     Pg 47 of 103



            constitutes the highest or otherwise best bid and reject at any time, any bid that the
            Debtor determines to be inadequate or insufficient, not in conformity with the
            requirements of the Bankruptcy Code, Bankruptcy Rules, or the Local Rules, these
            Bidding Procedures, any order of the Bankruptcy Court, or is not in the best
            interests of the Debtors and their estates.

       vi. Within one (1) business day after conclusion of the Auction, the Winning Bidder
           shall be required to supplement its Good Faith Deposit by the difference between
           its Qualified Bid and the Winning Bid times ten percent (10%).

       vii. Backup Bid: Immediately prior to the conclusion of the Auction, the Debtor shall,
            in consultation with the Consultation Parties, (i) determine, consistent with these
            Bidding Procedures, which bid constitutes the backup bid (the “Backup Bid”); and
            (ii) notify all Qualified Bidders at the Auction of the identity or identities of the
            bidder(s) that submitted the Backup Bid (each such bidder, the “Backup Bidder”)
            and the amount of the purchase price and other material terms of the Backup Bid.
            Backup Bids shall be open and irrevocable until the earlier of (i) the first business
            day following closing of the Proposed Sale or (ii) thirty (30) days following the last
            date of the Auction (as the same may be adjourned). If the Winning Bidder fails to
            consummate a Proposed Sale, the Backup Bidder shall be deemed the new Winning
            Bidder, and the Debtor will be authorized, but not required, to consummate a
            Proposed Sale with the Backup Bidder.

      viii. Subject to the terms and conditions set forth in the Stalking Horse APA or Modified
            APA, in the event that a Winning Bidder fails to consummate the proposed
            transaction by the Closing Date, such bidder’s deposit shall be forfeited to the
            Debtor as liquidated damages, and the Debtor shall be free to consummate the
            proposed transaction with the Backup Bidder at the final price bid by such bidder
            at the Auction (or, if that bidder is unable to consummate the transaction at that
            price, the Debtor may consummate the transaction with the next higher bidder, and
            so forth) without the need for an additional hearing or order of the Court.

       ix. Within one (1) business day after conclusion of the Auction, the Backup Bidder
           shall be required to supplement its Good Faith Deposit by the difference between
           its Qualified Bid and the Backup Bid multiplied by ten percent (10%).

        x. Modification of Procedures: The Debtor may, after consulting with the
           Consultation Parties, announce at the Auction modified or additional procedures
           for conducting the Auction.

       xi. Auction Results: Within one (1) business day following the Auction, the Debtor
           will cause the results of the Auction to be filed with the Court, by docketing the
           same on the Court’s electronic case filing (“ECF”) system.




                                              6
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28   Main Document
                                   Pg 48 of 103



                                   EXHIBIT 2
                            Bidding Procedures Notice
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28   Main Document
                                   Pg 49 of 103



                                   EXHIBIT 3
                        Potential Assigned Contracts Notice
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28   Main Document
                                   Pg 50 of 103



                               EXHIBIT B
    20-12552-scc      Doc 6      Filed 10/29/20 Entered 10/29/20 20:28:28                      Main Document
                                             Pg 51 of 103



Paul H. Aloe
David N. Saponara
KUDMAN TRACHTEN ALOE POSNER LLP
800 Third Avenue, 11th Floor
New York, New York 10022
Tel: (212) 868-1010
Fax: (212) 868-0013
Email: paloe@kudmanlaw.com
        dsaponara@kudmanlaw.com

Proposed Counsel to the Debtor
and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

BRANDED APPAREL GROUP LLC,1                                      Case No. 20-12552-scc

                                    Debtor.                      (Subchapter V)


      NOTICE OF THE DEBTOR’S SALE OF SUBSTANTIALLY ALL OF ITS ASSETS
         AND BIDDING PROCEDURES AND AUCTION RELATED THERETO

         PLEASE TAKE NOTICE, that on November 5, 2020, the United States Bankruptcy

Court for the Southern District of New York (the “Court”) entered an Order (the “Bidding

Procedures Order”) (a) establishing bidding procedures and bid protections, including an auction,

as set forth herein (the “Bidding Procedures”), with respect to the Debtor’s sale of substantially

all of its assets free and clear of liens, claims, interests, and encumbrances (the “Proposed Sale”);

(b) approving the form and manner of notices thereof (the “Bidding Procedures Notice”), and (c)

establishing JS Brands LLC (“JS Brands”) as the stalking horse bidder for substantially all of the

Debtor’s assets (the “Purchased Assets”), (d) approving the form of Asset Purchase Agreement




1
 The last four digits of the Debtor’s federal tax identification number is 8524. The location of the Debtor’s service
address is: 141 West 36th Street, 10th Fl., New York, NY 10018.
    20-12552-scc      Doc 6       Filed 10/29/20 Entered 10/29/20 20:28:28                      Main Document
                                              Pg 52 of 103



by and among the Debtor and JS Brands (the “APA”),2 pursuant to which the Debtor proposes to

sell the Purchased Assets to JS Brands, or to a third party that makes a higher and/or better offer

for the Purchased Assets, and (e) setting a hearing to consider approval of the Proposed Sale (the

“Sale Hearing”);

         PLEASE TAKE FURTHER NOTICE, that pursuant to the Bidding Procedures Order,

an Auction for the Purchased Assets will take place on November 30, 2020, at the law offices of

Kudman Trachten Aloe Posner LLP, or at such alternative location as the Debtor may determine,

commencing at 10:00 a.m. (prevailing Eastern Time);

         PLEASE TAKE FURTHER NOTICE, that pursuant to the following procedures (the

“Bidding Procedures”), approved by the Bidding Procedures Order, in order to participate in the

Auction, should one be deemed necessary, a party must submit an offer (“Offer”) that is deemed

a qualified bid (a “Qualified Bid”);

         PLEASE TAKE FURTHER NOTICE, that pursuant to the Bidding Procedures, to

qualify as a Qualified Bid, a Potential Bidder must submit a Bid by the Bid Deadline, and the

Trustee, in consultation with the Consultation Parties, must determine that the Offer satisfies the

following requirements:

             a. Bid Deadline: Any person or entity interested in participating in the Auction shall
                submit a Bid in writing and transmit such bid to the Debtor’s counsel, Kudman
                Trachten Aloe Posner LLP, 800 Third Avenue, 11th Floor, New York, New York
                10022 (Attn: Paul H. Aloe and David N. Saponara), so that it is received by no later
                than November 23, 2020, at 4:00 p.m. (prevailing Eastern Time) (the “Bid
                Deadline”). The Debtor may, after consulting with the Consultation Parties, extend
                the Bid Deadline in its reasonable business judgment.



2
 A copy of the APA is attached as Exhibit “C” to the Debtor’s Motion for Entry of Orders Pursuant to 11 U.S.C. §§
105, 363, and 365, and Rules 2002, 6004, and 6006: (A) Fixing the Time, Date and Place for Hearing to Consider
Bidding Procedures in Connection with the Debtor’s Sale of Substantially all of Its Assets; (B)(i) Establishing Bidding
Procedures, (ii) Approving the Form and Manner of Notices, and (iii) Setting Hearing Date for the Hearing on
Proposed Sale of Substantially all of the Debtor’s Assets; (C) Approving the Sale of the Debtor’s Assets Free and
Clear of All Liens, Claims, Interests, and Encumbrances; and (D) Granting Related Relief (the “Sale Motion”).
20-12552-scc   Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                     Pg 53 of 103



        b. Modified APA: Each Bid must include: (i) an executed copy of an asset purchase
           agreement which is not materially more burdensome to the Debtor than the Stalking
           Horse APA or inconsistent with these Bidding Procedures (each a “Modified
           APA”); and (ii) a marked-up copy of the Modified APA reflecting the differences
           between the Modified APA and the Stalking Horse APA. The Debtor, in
           consultation with the Consultation Parties, shall determine whether any Modified
           APA that modifies the Stalking Horse APA in any respect beyond the identity of
           the purchaser and the purchase price under the Modified APA results in such Bid
           being materially less favorable to the Debtor’s estates, which may be considered in
           the Debtor’s deliberations as to what constitutes the highest and best offer.

        c. Modified Sale Order: Each Offer must include a marked-up copy of the Sale Order
           (each a “Modified Sale Order”) reflecting the differences between the proposed
           Sale Order, annexed hereto as Exhibit D, and the Modified Sale Order as requested
           by the party submitting the Bid. The Debtor, in consultation with the Consultation
           Parties, shall determine whether any Modified Sale Order that modifies the
           proposed Sale Order in any respect beyond the identity of the purchaser and the
           purchase price results in such Bid being materially less favorable to the Debtor’s
           estate, which may be considered in the Debtor’s deliberations as to what constitutes
           the highest and best offer.

        d. Bidding Requirements: A Bid for the Purchased Assets shall not be less than
           $200,000 (the sum of the Stalking Horse Offer ($175,000) plus the maximum
           Expenses Reimbursement ($25,000) (the “Initial Overbid Amount”)).

        e. Identification of Bidder: Each Bid must fully disclose the legal identity of each
           entity that will be bidding for the Purchased Assets and participating in connection
           with such Bid (including but not limited to any equity holder or other financial
           backer if the Potential Bidder is an entity specifically formed for purposes of
           effectuating the Proposed Sale, and the complete terms of any such participation)
           and must also disclose any connections or agreements with the Debtor, any other
           known Potential Bidder or Qualified Bidder, and/or any officer or director of the
           foregoing.

        f. Financial Information: Any Potential Bidder that wishes to submit a Bid for the
           Purchased Assets must provide the Debtor with sufficient and adequate information
           to demonstrate, to the satisfaction of the Debtor, in consultation with the
           Consultation Parties, that the Bid: (i) is being made by an entity that has the
           financial wherewithal and ability to consummate the Bid, and (ii) provides
           information to demonstrate that it is able to fulfill all obligations in connection with
           all Assigned Contracts so as to satisfy the requirement of providing adequate
           assurance of future performance, as contemplated by section 365 of the Bankruptcy
           Code (the “Adequate Assurance Information”).

        g. Other Requirements: Each Bid shall: (i) state that Bid is formal, binding, and
           unconditional, is not subject to further due diligence, and is irrevocable until the
           earlier to occur of: (x) the first business day following the closing of the Proposed
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 54 of 103



               Sale or (y) thirty (30) days following the last date of the Auction (as the same may
               be adjourned); (ii) not contain any financing or employment-related contingencies
               of any kind; (iii) not contain any condition to closing the Proposed Sale on the
               receipt of any third party approvals that were not required by the Stalking Horse
               APA; (iv) state that the Potential Bidder is ready, willing and able to perform its
               obligations under the Modified APA submitted with such Bid; (v) expressly state
               that the Potential Bidder agrees to serve as a backup bidder (each a “Backup
               Bidder”) if such bidder’s Qualified Bid is selected as the next highest or next best
               bid after the Winning Bid for the Assets; (vi) include contact information for the
               person(s) the Debtor should contact with questions about the Potential Bidder’s
               Bid; and (vii) be received by the Debtor and the Consultation Parties by the Bid
               Deadline.

           h. Good Faith Deposit: All Qualified Bids must be accompanied by a good faith
              deposit in the amount of ten percent (10%) of the Offer (a “Good Faith Deposit”),
              in the form of a certified or cashier’s check, payable to “Kudman Trachten Aloe
              Posner LLP, as Attorneys,” or by wire transfer, instructions for which will be
              provided upon request. All such deposits shall be retained by the Debtor pending
              the hearing to consider the Sale Motion and shall be returned within ten (10) days
              after entry of a Sale Order, except that the Debtor will hold the deposit of the
              Backup Bidder, until the earlier of (i) the first business day following closing of the
              Proposed Sale or (ii) thirty (30) days following the last date of the Auction (as the
              same may be adjourned), provided that any Potential Bidder submitting a credit bid
              component pursuant to section 363(k) of the Bankruptcy Code shall not be required
              to submit a Good Faith Deposit on account of such component of the Potential
              Bidder’s Bid.

       PLEASE TAKE FURTHER NOTICE, that if the Debtor receives at least one (1)

Qualified Bid (in addition to the Stalking Horse) for the Purchased Assets, the Trustee shall

conduct an auction (the “Auction”). The Auction, if required, shall be held at the offices of

Kudman Trachten Aloe Posner LLP, 800 Third Avenue, 11th Floor, New York, New York 10022,

or at such alternative location as the Debtor may determine, after consultation with the

Consultation Parties and after providing notice to the Notice Parties. The Auction shall commence

on November 30, 2020, at 10:00 a.m. (prevailing Eastern Time). The Auction shall be conducted

openly and shall be transcribed by a court reporter.

       PLEASE TAKE FURTHER NOTICE, that only Qualified Bidders and their

representatives, the Debtor and its representatives, and the Consultation Parties and their respective
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                         Pg 55 of 103



representatives will be permitted to attend the Auction. The following procedures will be

applicable at the Auction:

           a. Each Qualified Bidder shall appear in person at the Auction through a duly
              authorized representative. Only Qualified Bidders shall be entitled to make any
              subsequent bids at the Auction. Each Qualified Bidder shall be required to confirm
              that (i) it has not engaged in any collusion with respect to the bidding or the
              Proposed Sale; and (ii) its Qualified Bid represents a binding, good faith, and bona
              fide offer to purchase the Assets if such bid if selected as the Winning Bidder.

           b. Procedures for Conducting Auction. At the commencement of the Auction, the
              Debtor, after consultation with the Consultation Parties, shall announce the highest
              Bid received for the Purchased Assets. Such highest sealed bid shall constitute the
              baseline bid (the “Baseline Bid”) for the Auction. The Qualified Bidder(s)
              submitting the Baseline Bid shall not be required to bid in the first round of the
              Auction. Qualified Bidders other than the Qualified Bidder that submitted the
              Baseline Bid shall be invited to top the Baseline Bid. Any bid to top the Baseline
              Bid shall be not less than the Initial Overbid Amount, and each successive bid shall
              be in an increment not less than $10,000, provided, however, that the Debtor may,
              after consultation with the Consultation Parties, increase or decrease the bid
              increments. Except with respect to the Qualified Bidder that submitted the Baseline
              Bid, subsequent bidding shall be made by other Qualified Bidders in the order in
              which such Qualified Bids were received, which shall be announced at the
              commencement of the Auction. Any Qualified Bidder that declines to top the
              Baseline Bid shall be excluded from further bidding. Bidding shall proceed in
              successive rounds until each Qualified Bidder not previously excluded from
              bidding declines to top the last bid.

           c. Winning Bid: Immediately prior to the conclusion of the Auction, the Debtor shall,
              in consultation with the Consultation Parties, (i) determine, consistent with these
              Bidding Procedures, which bid constitutes the winning bid (the “Winning Bid”);
              and (ii) notify all Qualified Bidders at the Auction of the identity or identities of
              the bidder(s) that submitted the Winning Bid (the “Winning Bidder”) and the
              amount of the purchase price and other material terms of the Winning Bid.

           d. The Auction may include open bidding in the presence of all other Qualified
              Bidders. All Qualified Bidders shall have the right to submit additional bids at the
              Auction to improve their bids. The Debtor may, in its reasonable business
              judgment, after consultation with the Consultation Parties, negotiate with any and
              all Qualified Bidders during the Auction.

           e. The Debtor shall have the right, after consulting with the Consultation Parties, to
              determine, in its reasonable business judgment, which bid or combination of bids
              constitutes the highest or otherwise best bid and reject at any time, any bid that the
              Debtor determines to be inadequate or insufficient, not in conformity with the
              requirements of the Bankruptcy Code, Bankruptcy Rules, or the Local Rules, these
20-12552-scc       Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                        Pg 56 of 103



              Bidding Procedures, any order of the Bankruptcy Court, or is not in the best
              interests of the Debtor and its estate.

           f. Within one (1) business day after conclusion of the Auction, the Winning Bidder
              shall be required to supplement its Good Faith Deposit by the difference between
              its Qualified Bid and the Winning Bid times ten percent (10%).

           g. Backup Bid: Immediately prior to the conclusion of the Auction, the Debtor shall,
              in consultation with the Consultation Parties, (i) determine, consistent with these
              Bidding Procedures, which bid constitutes the backup bid (the “Backup Bid”); and
              (ii) notify all Qualified Bidders at the Auction of the identity or identities of the
              bidder(s) that submitted the Backup Bid (each such bidder, the “Backup Bidder”)
              and the amount of the purchase price and other material terms of the Backup Bid.
              Backup Bids shall be open and irrevocable until the earlier of (i) the first business
              day following closing of the Proposed Sale or (ii) thirty (30) days following the last
              date of the Auction (as the same may be adjourned). If the Winning Bidder fails to
              consummate a Proposed Sale, the Backup Bidder shall be deemed the new Winning
              Bidder, and the Debtor will be authorized, but not required, to consummate a
              Proposed Sale with the Backup Bidder.

           h. Subject to the terms and conditions set forth in the Stalking Horse APA or Modified
              APA, in the event that a Winning Bidder fails to consummate the proposed
              transaction by the Closing Date, such bidder’s deposit shall be forfeited to the
              Debtor as liquidated damages, and the Debtor shall be free to consummate the
              proposed transaction with the Backup Bidder at the final price bid by such bidder
              at the Auction (or, if that bidder is unable to consummate the transaction at that
              price, the Debtor may consummate the transaction with the next higher bidder, and
              so forth) without the need for an additional hearing or order of the Court.

           i. Within one (1) business day after conclusion of the Auction, the Backup Bidder
              shall be required to supplement its Good Faith Deposit by the difference between
              its Qualified Bid and the Backup Bid multiplied by ten percent (10%).

           j. Modification of Procedures: The Debtor may, after consulting with the
              Consultation Parties, announce at the Auction modified or additional procedures
              for conducting the Auction.

           k. Auction Results: Within one (1) business day following the Auction, the Debtor
              will cause the results of the Auction to be filed with the Court, by docketing the
              same on the Court’s electronic case filing (“ECF”) system.

       PLEASE TAKE FURTHER NOTICE, that copies of the Sale Motion and the Bidding

Procedures Order are enclosed herein and additional copies can be obtained by written request to

the undersigned.
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28       Main Document
                                   Pg 57 of 103



Dated: New York, New York
       November __, 2020
                              By:    _______________________
                                     Paul H. Aloe
                                     David N. Saponara
                                     KUDMAN TRACHTEN ALOE POSNER LLP
                                     800 Third Avenue, 11th Floor
                                     New York, New York 10022
                                     Tel: (212) 868-1010
                                     Fax: (212) 868-0013
                                     Email: paloe@kudmanlaw.com
                                             dsaponara@kudmanlaw.com

                                     Proposed Counsel to the Debtor
                                     and Debtor-in-Possession
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28   Main Document
                                   Pg 58 of 103



                               EXHIBIT C
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28   Main Document
                                                       Pg 59 of 103




                                             ASSET PURCHASE AGREEMENT

                                                             BETWEEN

                                    BRANDED APPAREL GROUP LLC, AS SELLER

                                                               AND

                                            JS BRANDS LLC, AS PURCHASER

                                             DATED AS OF OCTOBER 29, 2020
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc            Doc 6       Filed 10/29/20 Entered 10/29/20 20:28:28                             Main Document
                                                             Pg 60 of 103



                                                           TABLE OF CONTENTS
                                                                                                                                       PAGE

            ARTICLE 1 CERTAIN DEFINITIONS ..................................................................................... 1
                 Section 1.1. Certain Definitions ................................................................................... 1

            ARTICLE 2 PURCHASE AND SALE ....................................................................................... 6
                 Section 2.1. Purchase and Sale of the Purchased Assets ............................................... 6
                 Section 2.2. Assumption of Liabilities ......................................................................... 7
                 Section 2.3. Purchase Price.......................................................................................... 7

            ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER ................................... 8
                 Section 3.1. Organization and Authority ...................................................................... 8
                 Section 3.2. No Conflict or Violation .......................................................................... 8
                 Section 3.3. Consents and Approvals ........................................................................... 8
                 Section 3.4. Broker ...................................................................................................... 8
                 Section 3.5. Litigation ................................................................................................. 8
                 Section 3.6. Compliance with Law .............................................................................. 9
                 Section 3.7. Title to Assets. ......................................................................................... 9

            ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER .......................... 9
                 Section 4.1. Authority ................................................................................................. 9
                 Section 4.2. No Conflict or Violation .......................................................................... 9
                 Section 4.3. Consents and Approvals ........................................................................... 9
                 Section 4.4. Brokers .................................................................................................. 10
                 Section 4.5. Availability of Funds ............................................................................. 10
                 Section 4.6. Condition of Business ............................................................................ 10

            ARTICLE 5 CERTAIN COVENANTS OF SELLER ............................................................... 10
                 Section 5.1. Conduct of Business Prior to the Closing ............................................... 10
                 Section 5.2. Access to Information. ........................................................................... 10
                 Section 5.3. Further Assurance. ................................................................................. 10
                 Section 5.4. Reasonable Efforts. ................................................................................ 11
                 Section 5.5. Closing Conditions. ................................................................................ 11

            ARTICLE 6 CERTAIN COVENANTS OF PURCHASER....................................................... 11
                 Section 6.1. Reasonable Efforts. ................................................................................ 11
                 Section 6.2. Consents and Approvals Efforts. ............................................................ 11
                 Section 6.3. Further Assurance. ................................................................................. 11

            ARTICLE 7 CONDITIONS TO SELLER’S OBLIGATIONS TO CONSUMMATE THE
                  CLOSING .................................................................................................................. 11
                 Section 7.1. Representations and Warranties ............................................................. 11
                 Section 7.2. Compliance with Agreement .................................................................. 11
                 Section 7.3. Entry of the Confirmation Order ............................................................ 11
                 Section 7.4. No Legal Impediment to Closing............................................................ 12
                 Section 7.5. Consents and Approvals ......................................................................... 12

                                                                            ii
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc           Doc 6       Filed 10/29/20 Entered 10/29/20 20:28:28                             Main Document
                                                            Pg 61 of 103



                     Section 7.6.        Purchaser Deliveries .............................................................................. 12
                     Section 7.7.        Payment of Purchase Price ..................................................................... 12

            ARTICLE 8 CONDITIONS TO PURCHASER’S OBLIGATIONS ......................................... 12
                 Section 8.1. Representations and Warranties ............................................................. 12
                 Section 8.2. Compliance with Agreement .................................................................. 12
                 Section 8.3. Entry of the Confirmation Order ............................................................ 13
                 Section 8.4. Material Adverse Change ....................................................................... 13
                 Section 8.5. No Legal Impediment to Closing............................................................ 13
                 Section 8.6. Consents and Approvals ......................................................................... 13
                 Section 8.7. Seller Deliveries..................................................................................... 13

            ARTICLE 9 BANKRUPTCY COURT MATTERS .................................................................. 13
                 Section 9.1. Competing Bids ..................................................................................... 13
                 Section 9.2. Bankruptcy Court Filings ....................................................................... 13
                 Section 9.3. Stalking Horse Designation .................................................................... 14
                 Section 9.4. Motion ................................................................................................... 14

            ARTICLE 10 THE CLOSING .................................................................................................. 14
                 Section 10.1. Closing .................................................................................................. 14
                 Section 10.2. Deliveries by Seller ................................................................................ 14
                 Section 10.3. Deliveries by Purchaser.......................................................................... 14

            ARTICLE 11 TERMINATION ................................................................................................ 15
                 Section 11.1. Termination ........................................................................................... 15
                 Section 11.2. Effect of Termination ............................................................................. 16

            ARTICLE 12 TAXES AND RECORD ..................................................................................... 17
                 Section 12.1. Taxes Related to Purchase of Assets....................................................... 17
                 Section 12.2. Proration of Personal Property ............................................................... 17

            ARTICLE 13 EMPLOYEES AND EMPLOYEE BENEFITS................................................... 17
                 Section 13.1. New Employees ..................................................................................... 17
                 Section 13.2. No Successor Employer Liability ........................................................... 17

            ARTICLE 14 MISCELLANEOUS ........................................................................................... 17
                 Section 14.1. Survival of Representations, Warranties and Covenants ......................... 17
                 Section 14.2. Notices ................................................................................................... 18
                 Section 14.3. Amendments and Waiver ....................................................................... 18
                 Section 14.4. Assignment ............................................................................................ 19
                 Section 14.5. Fees and Expenses ................................................................................. 19
                 Section 14.6. Entire Agreement ................................................................................... 19
                 Section 14.7. Descriptive Heading ............................................................................... 19
                 Section 14.8. Governing Law; Jurisdiction .................................................................. 19
                 Section 14.9. Severability ............................................................................................ 19
                 Section 14.10. Non-Recourse. ....................................................................................... 20
                 Section 14.11. Counterparts; Facsimile Signatures ........................................................ 20
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28       Main Document
                                                       Pg 62 of 103



                                             ASSET PURCHASE AGREEMENT

                     THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of October 29,
              2020, is made by and between Branded Apparel Group LLC, a Delaware limited liability
              company (“Seller”), and JS Brands LLC, a Delaware limited liability company ( “Purchaser”).

                   Capitalized terms used but not otherwise defined herein have the meanings ascribed to such
            terms in Article 1.

                                                             RECITALS:

                     WHEREAS, Seller is in the business of designing, manufacturing, and selling branded
              and private label men’s contemporary fashion clothing and accessories (the “Business”);

                       WHEREAS, Seller intends to file a voluntary petition with the Bankruptcy Court
              initiating a case under Subchapter V of Chapter 11 of the Bankruptcy Code and will continue in
              the possession of its assets and in the management of the Business pursuant to Sections 1107
              and 1108 of the Bankruptcy Code;

                       WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell to
              Purchaser, substantially all of the assets of the Business, and Purchaser will assume certain
              liabilities, all on the terms and subject to the conditions set forth herein.

                     NOW, THEREFORE, in consideration of the promises and of the mutual agreements
              herein contained, and other good and valuable consideration, the receipt and sufficiency of
              which are hereby acknowledged, the parties hereto agree as follows:

                                                       ARTICLE 1
                                                   CERTAIN DEFINITIONS

                    Section 1.1. Certain Definitions. As used in this Agreement, the following terms have
            the respective meanings set forth below.

                    “Accrued Royalties” means Seller’s obligations to S&S IP Holdings Limited pursuant
            that certain trademark license agreement dated as of July 19, 2013, as amended and assigned to
            S&S IP Holdings Limited pursuant to that certain trademark assignment dated as of September 4,
            2014.

                    “Affiliate” means, with respect to any Person, any other Person directly or indirectly
            controlling, controlled by, or under common control with, such other Person. For purposes of this
            definition, “control” when used with respect to any Person means the power to direct the
            management and policies of such Person, directly or indirectly, whether through the ownership of
            voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have
            correlative meanings.

                     “Agreement” has the meaning set forth in the preamble.




                                                                 1
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                                       Pg 63 of 103



                   “Ancillary Documents” means the Bill of Sale, Assignment and Assumption Agreement,
            and any other document or instrument of transfer or otherwise executed at the Closing in order to
            evidence the transfer of any Purchased Assets to the Purchaser or to evidence Purchaser’s
            assumption of any Assumed Liabilities.

                     “Assumed Liabilities” has the meaning set forth in Section 2.2.

                   “Avoidance Actions” means any and all claims for relief or causes of action of Seller (i)
            under Chapter 5 of the Bankruptcy Code; and (ii) against the former or current officers, directors
            and members of Seller.

                    “Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
            hereafter amended, and codified as 11 U.S.C. Sections 101, et seq.

                  “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
            of New York, or any other court, having jurisdiction over the Case from time to time.

                     “Business” has the meaning set forth in the recitals hereto.

                   “Business Day” means any day of the year, other than a Saturday or Sunday, on which
            national banking institutions in New York, New York, are open to the public for conducting
            business and are not required or authorized by law to close.

                     “Case” means the Chapter 11 case that Seller intends to file in the Bankruptcy Court.

                     “Closing” has the meaning set forth in Section 10.1.

                     “Closing Date” has the meaning set forth in Section 10.1.

                     “Code” means the Internal Revenue Code of 1986, as heretofore or hereafter amended.

                    “Confirmation Order” means an order of the Bankruptcy Court, in form and substance
            reasonably satisfactory to Seller and Purchaser, authorizing, among other things, the execution of
            this Agreement by Seller, the sale of the Purchased Assets to the Purchaser, and the other
            transactions contemplated herein in accordance with the terms and conditions of this Agreement
            and pursuant to, among others, Sections 363, 365 and 1141 of the Bankruptcy Code.

                    “Damages” means losses, amounts paid in settlement, Taxes, claims, damages, Liabilities,
            obligations, judgments, settlements and reasonable out-of-pocket costs and reasonable expenses
            and attorneys’ fees of Purchaser; provided, however, that Damages shall not include (i) any
            incidental or consequential damages; or (ii) any special or punitive damages.

                     “Encumbrance” means any charge, lien, claim, mortgage, lease, hypothecation, deed of
            trust, pledge, security interest, option, right of use, first offer or first refusal, easement, servitude,
            restrictive covenant, encroachment, encumbrance, or other similar restriction of any kind.

                     “Excluded Liabilities” has the meaning set forth in Section 2.2(b).




                                                                2
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                                       Pg 64 of 103



                    “Excluded Assets” means any Receivables generated prior to the Closing Date; any cash,
            cash equivalents and marketable securities of Seller, including cash held in escrow, the Deposit
            and any other escrow established hereunder, all bank accounts of Seller, and all books and records
            related thereto; any capital stock or equity interest held by any Seller in any other Seller or any
            other Person; tax refunds and tax attributes related to any taxable period (or portion thereof) ending
            on or prior to the Closing Date; all insurance policies and other agreements, and all rights
            thereunder with respect to occurrences (such as casualties) prior to the Closing Date; all rights,
            claims and causes of action of the Seller under this Agreement, any rights of the Seller against
            Purchaser under any Ancillary Document or any other agreement between Seller and Purchaser;
            any asset of Seller that would constitute Purchased Assets if owned by such Seller on the Closing
            Date that is conveyed or otherwise disposed of during the period from the date hereof until the
            Closing Date, but only to the extent such conveyance or disposition is in the ordinary course of the
            Business and not in violation of the terms of this Agreement, including Section 5.1 hereof or as
            otherwise expressly permitted by the terms of this Agreement; all rights, including the rights of
            offset and recoupment, claims or causes of action that relate solely to any Excluded Assets or any
            contract or agreement that either is not assumed by or assigned to the Purchaser or which has
            expired prior to the Closing Date; any Permits that are not legally assignable and any non-
            assignable licenses or user or other agreements granted to any Seller with respect to Seller’s
            Intellectual Property; Avoidance Actions; and all of Seller’s certificates of incorporation,
            certificates of formation, by-laws, operating agreements and other organizational documents,
            qualifications to conduct business as a foreign entity, arrangements with registered agents relating
            to foreign qualifications, taxpayer and other identification numbers, seals, minute books, stock
            transfer books, stock certificates and other documents relating to the organization, maintenance
            and existence of any Seller as a corporation, limited liability company or other entity (Seller shall,
            however, allow Purchaser access to and use of the records as needed in conducting Purchaser’s
            business after reasonable notice and during normal business hours).

                     “Expense Reimbursement” has the meaning set forth in Section 11.2.

                     “GAAP” means United States generally accepted accounting principles, as in effect from
            time to time.

                    “Governmental Authority” means (a) any international, foreign, federal, state, county,
            local or municipal governmental or administrative agency or political subdivision thereof, (b) any
            governmental authority, board, bureau, commission, department or instrumentality, (c) any court
            or administrative tribunal, (d) any non-governmental agency, tribunal or entity that is vested by a
            governmental agency with applicable jurisdiction or (e) any arbitration tribunal or other non-
            governmental authority with applicable jurisdiction.

                   “Intellectual Property” means, collectively, patents, trademarks, service marks, trade
            names, trademark registrations, service mark registrations, domain names, social media accounts,
            copyrights, licenses and know-how (including, without limitation, trade secrets and other
            unpatented and/or unpatentable proprietary or confidential information, systems or procedures, as
            well as other inventions, works of authorship, confidential information, technology, software,
            excluding licenses to off the shelf software, and documentation, data and databases, and web sites),
            and any registrations or applications to register the foregoing and all goodwill associated therewith.




                                                              3
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                                       Pg 65 of 103



                   “Inventory” means all inventory of any kind or nature, whether or not prepaid, including
            without limitation, raw materials and supplies, manufactured and purchased goods, and all goods
            in process and finished goods used in, held for use in, necessary to or primarily relating to Seller’s
            Business as of the Closing Date.

                   “IRS” means the Internal Revenue Service of the United States Department of the
            Treasury.

                    “Liability” means any liability or obligation (whether known or unknown, asserted or
            unasserted, fixed or contingent, accrued or unaccrued, liquidated or unliquidated, and whether due
            or to become due), including any liability for Taxes.

                    “Material Adverse Change” means any fact, condition, change, violation, inaccuracy,
            circumstance, effect or event, individually or in the aggregate, that (i) has, or would reasonably be
            likely to have, a material adverse effect on the assets, liabilities, properties, results of operations
            or financial condition of the Business (excluding the Excluded Assets and the Excluded Liabilities)
            and the Purchased Assets and the Assumed Liabilities, taken as a whole, or (ii) has or would
            reasonably be likely to prevent, materially delay or materially impair the ability of Seller to
            perform their respective obligations hereunder or to consummate the transactions contemplated
            hereby.

                     “New Employees” has the meaning set forth in Section 13.1.

                     “No Recourse Party” has the meaning set forth in Section 14.10.

                     “Outside Date” has the meaning set forth in Section11.1(a)(iv).

                     “Party” or “Parties” means, individually or collectively, Purchaser and Seller.

                    “Permit” means any permit, approval, authorization, license, variance or permission
            required by a Governmental Authority under any applicable law that are now or hereafter held by
            Seller pertaining to the operation by Seller of the Business.

                    “Permitted Encumbrances” means (i) statutory liens for current property Taxes and
            assessments (A) not yet due and payable; or (B) being contested in good faith by appropriate
            proceedings for which adequate reserves have been made in accordance with GAAP, including
            liens for ad valorem Taxes and statutory liens not yet due and payable arising other than by reason
            of any default by Seller, (ii) easements, covenants, conditions, restrictions and other similar matters
            of record on real property, leasehold estates or personalty that do not in any material respect detract
            from the value thereof and do not individually or in the aggregate in any material respect interfere
            with the present use of the property subject thereto, (iii) Encumbrances that constitute or secure
            Assumed Liabilities, and (iv) landlords’, carriers’, warehousemen’s, mechanics’, suppliers’,
            materialmen’s, repairmen’s liens or other like Encumbrances arising in the ordinary course of
            business with respect to amounts not yet overdue or amounts being contested in good faith by
            appropriate Proceedings.

                     “Person” means any individual, partnership, corporation, trust, association, limited
            liability company, Governmental Authority or other entity.


                                                              4
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                                       Pg 66 of 103



                    “Plan” or “Plans” means all “employee benefit plans”, as defined in Section 3(3) of
            ERISA, and all other material employee benefit arrangements or payroll practices including,
            without limitation, any such arrangements or payroll practices providing severance pay, sick leave,
            vacation pay, salary continuation for disability, retirement benefits, deferred compensation, bonus
            pay, incentive pay, hospitalization insurance, medical insurance, life insurance, scholarships or
            tuition reimbursements, maintained by Seller or to which Seller is obligated to contribute
            thereunder for current or former Seller Employees.

                    “Proceeding” means any action, arbitration, audit, hearing, investigation, litigation, or suit
            (whether civil, criminal, administrative or investigative) commenced, brought, conducted, or heard
            by or before, or otherwise involving, any Governmental Authority.

                     “Purchase Price” has the meaning set forth in Section 2.3.

                     “Purchased Assets” has the meaning set forth in Section 2.1

                     “Purchaser” has the meaning set forth in the preamble.

                     “Receivables” means any and all “Accounts” (as defined in the New York Uniform
            Commercial Code) of or owing to Seller arising prior to the Closing Date, including, without
            limitation, all accounts receivable, notes and other amounts receivable from third parties, including
            customers, arising from the business conducted by Seller prior to the Closing Date, whether or not
            in the ordinary course of business, together with any unpaid financing charges accrued thereon.

                     “Seller” has the meaning set forth in the preamble.

                     “Seller Employees” means the employees of Seller.

                    “Subsidiary” means, when used with reference to any Person, any corporation,
            partnership, limited liability company, joint venture, stock company or other entity of which such
            Person (either acting alone or together with its other Subsidiaries), directly or indirectly, owns or
            has the power to vote or to exercise a controlling influence with respect to more than 50% of the
            capital stock or other voting interests, the holders of which are entitled to vote for the election of
            a majority of the board of directors or any similar governing body of such corporation, partnership,
            limited liability company, joint venture, stock company or other entity.

                    “Tangible Personal Property” means tangible personal property, including, without
            limitation, archives, samples, furniture, fixtures, furnishings, screens, artwork, drawings,
            renderings, equipment (including, without limitation, warehouse, office and computer equipment),
            machinery, tools, supplies, spare parts, molds, trucks, cars, other vehicles and rolling stock,
            furniture, fixtures, trade fixtures, leasehold improvements, office materials and supplies.

                    “Tax Return” means any report, return, information return or other information required
            to be supplied to a taxing authority in connection with Taxes.

                    “Tax” or “Taxes” means all federal, state, local and foreign taxes, including income, gross
            receipts, excise, employment, sales, use, transfer, license, payroll, franchise, severance, stamp,
            withholding, Social Security, unemployment, disability, real property, personal property,


                                                              5
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                                       Pg 67 of 103



            registration, alternative or add-on minimum, estimated or other tax, including any interest,
            penalties or additions thereto, whether disputed or not.

                     “Transaction Taxes” has the meaning set forth in Section 12.1.

                                                         ARTICLE 2
                                                     PURCHASE AND SALE

                     Section 2.1.    Purchase and Sale of the Purchased Assets.

                                   (a)     On the terms and subject to the conditions set forth in this
            Agreement, on the Closing Date, Seller shall sell, assign, transfer, convey, and deliver to
            Purchaser, free and clear of all Encumbrances (other than Permitted Encumbrances) pursuant to
            the Confirmation Order and the Bankruptcy Code, and Purchaser shall purchase and accept from
            Seller, all of the rights, properties and assets (of any description, kind or nature whatsoever,
            tangible or intangible, however denominated and wherever located) that are used, held for use or
            useable in connection with, or otherwise related to, the Business, excluding only the Excluded
            Assets, including, without limitation, all of Seller’s right, title and interest in and to the following
            assets and properties (the “Purchased Assets”):

                                         (i)     all Tangible Personal Property (wherever located), including
                     all machinery, equipment, tools, tooling, supplies, furniture and furnishings, fixtures,
                     computers and computer supplies, telecommunications equipment and other office supplies
                     and equipment and related systems, automobiles, trucks and other vehicles, and other
                     materials;

                                              (ii)    the Inventory;

                                              (iii) all files, operating data, books of account, invoices, shipping
                     records, supplier lists, purchase orders, price lists, vendor lists, mailing lists, catalogs, UPC
                     prefixes, RN numbers, sales promotion literature, advertising materials, brochures,
                     standard forms of documents, manuals of operations or business procedures, research
                     materials, instruments, filings, administrative and pricing manuals, correspondence,
                     memoranda, drawings, plans and specifications, maintenance or service records, operating
                     records, operating safety manuals, and other material and documents, books financial
                     statements, records and files (whether stored in hardcopy form or on magnetic, optical or
                     other media) and any rights thereto owned, associated with or employed by Seller in the
                     conduct of the Business or otherwise related to the Purchased Assets or the Assumed
                     Liabilities;

                                              (iv)    all rights under the Permits, to the extent transferable;

                                              (v)    to the extent transferable and to the extent related to the
                     Purchased Assets, or in connection with the Business, the full benefit of all representations,
                     warranties, guarantees, indemnities, undertakings, certificates, covenants, agreements and
                     all security therefor received by Seller on the purchase or other acquisition of the Purchased
                     Assets;



                                                                 6
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                                       Pg 68 of 103



                                              (vi)    all of Seller’s Intellectual Property;

                                              (vii)   all goodwill associated with the Business or the Purchased
                     Assets; and

                                           (viii) all telephone numbers, facsimile numbers, IP addresses and
                     social media accounts owned, website domain addresses, used or held for use in connection
                     with the Business or by Seller;

                     Notwithstanding anything to the contrary contained in Section 2.1(a), the Purchased Assets
                     shall not include the Excluded Assets.

                     Section 2.2.    Assumption of Liabilities.

                                  (a)     Subject to the terms and conditions set forth herein, including
            Section 2.2(b) below, on the Closing Date, Purchaser shall assume and agree to thereafter satisfy,
            perform and discharge as and when due the following Liabilities of Seller in respect of the ordinary
            and continuing operations of the Purchased Assets (collectively, the “Assumed Liabilities”):

                                           (i)    all Liabilities arising after the Closing Date in connection
                     with the ownership, operation and use of the Purchased Assets;

                                           (ii)       all Liabilities relating to amounts required to be paid by
                     Purchaser hereunder; and

                                              (iii)   the Accrued Royalties, except only in an amount not to
                     exceed $400,000.00.

                                    (b)     All such Liabilities of Seller, of whatever kind or nature, known or
            unknown, fixed or contingent, accrued or unaccrued, other than the Assumed Liabilities, are
            hereinafter referred to as the “Excluded Liabilities.” Purchaser shall not assume or pay, perform,
            discharge or be responsible for any of the Excluded Liabilities.

                     Section 2.3.    Purchase Price.

                                    (a)    At the Closing, in addition to such other actions as may be provided
            for herein, Purchaser shall pay to Seller, in cash, an amount equal to $175,000.00 (the “Purchase
            Price”), subject to adjustments as provided herein, by wire transfer of immediately available funds
            to an account (which account shall be designated by Seller at least two (2) Business Days prior to
            the Closing).

                                  (b)     On or about October 29, 2020, Purchaser shall deposit, or cause to
            be deposited in escrow, in cash or by wire transfer of immediately available funds a deposit in the
            amount of $17,500.00, representing 10% of the Purchase Price (the “Deposit”).




                                                                 7
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                                       Pg 69 of 103



                                               ARTICLE 3
                               REPRESENTATIONS AND WARRANTIES OF SELLER

                     Seller hereby represents and warrants to Purchaser as follows:

                    Section 3.1. Organization and Authority. Seller is duly organized and validly existing
            under the laws of its state of incorporation and will be in good standing on the Closing Date.
            Subject to issuance of the Confirmation Order, Seller has full corporate or other organizational
            power and authority to execute and deliver this Agreement and each of the Ancillary Documents
            to which it is a party; the execution and delivery by Seller of this Agreement and the Ancillary
            Documents and the consummation of the transactions contemplated hereby and thereby have been
            duly and validly authorized by all necessary corporate or other organizational action on the part of
            Seller; and this Agreement constitutes, and each of the Ancillary Documents upon its execution
            will constitute, the legal, valid and binding obligation of Seller enforceable in accordance with its
            terms.

                    Section 3.2. No Conflict or Violation. The execution, delivery and performance by
            Seller of this Agreement and the Ancillary Documents do not and will not violate or conflict with
            any provision of the Certificate of Formation or Limited Liability Company Operating Agreement
            of Seller and do not and will not violate any provision of law, or any order, judgment or decree of
            any court or other Governmental Authority applicable to Seller, or violate or result in a material
            breach of or constitute (with due notice or lapse of time or both) a default under any loan
            agreement, mortgage, security agreement, indenture or other instrument to which Seller is a party
            or by which it is bound.

                    Section 3.3. Consents and Approvals. No consent, approval, authorization, order,
            registration or qualification of or with any court or governmental agency or body having
            jurisdiction over Seller or any of its property, other than the Bankruptcy Court, is required for the
            execution and delivery by Seller of this Agreement or the Ancillary Documents and performance
            of and compliance by Seller with all of the provisions hereof and thereof and the consummation
            of the transactions contemplated herein and therein, except the entry of the Confirmation Order.
            No consent, approval or authorization of any Person, other than the Bankruptcy Court, is required
            in connection with the execution and delivery of this Agreement or the Ancillary Documents or
            the consummation by Seller of the transactions contemplated herein and therein, except for any
            consent, approval, authorization, order, registration or qualification which, if not made or obtained,
            has not and would not reasonably be expected, individually or in the aggregate, to prohibit,
            materially delay or materially and adversely impact Seller’s performance of its obligations under
            this Agreement or the Ancillary Documents.

                   Section 3.4. Broker. Seller has not incurred any liability for any fee or commission
            to any broker, finder, investment banker or other intermediary in connection with the
            transactions contemplated by this Agreement that would result in any liability, fee, expense
            or obligation being imposed on Purchaser.

                    Section 3.5. Litigation. Other than in connection with the Case, there are no actions,
            causes of action, claims, suits or proceedings pending or, to Seller’s knowledge, threatened against
            Seller that (i) seek to restrain or enjoin the consummation of or would materially and adversely



                                                              8
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                                       Pg 70 of 103



            affect, the transactions contemplated hereby; or (ii) could reasonably be expected to result in a
            Material Adverse Change.

                    Section 3.6. Compliance with Law. Seller (i) has complied in all material respects with
            all laws, regulations, orders and other legal requirements applicable to the Business or the
            Purchased Assets, (ii) has not received written notice of any material violation of any law,
            regulation, order or other legal requirement; and (iii) is not in default in any material respect under
            any order, writ, judgment, award, injunction or decree of any Governmental Authority, applicable
            to the Business or the Purchased Assets.

                    Section 3.7. Title to Assets. Seller has good and valid title to all the Purchased Assets.
            Pursuant to the Confirmation Order, Seller will convey to Purchaser such title or rights to use all
            of the Purchased Assets, free and clear of all Encumbrances (other than Permitted Encumbrances).

                                             ARTICLE 4
                            REPRESENTATIONS AND WARRANTIES OF PURCHASER

                     Purchaser hereby represents and warrants to Seller as follows:

                    Section 4.1. Authority. Purchaser has full corporate or other organizational power and
            authority to execute and deliver this Agreement, and the execution and delivery by Purchaser of
            this Agreement and the consummation of the transactions contemplated hereby have been duly
            and validly authorized by all necessary limited liability company action on the part of Purchaser,
            and this Agreement constitutes the legal, valid and binding obligation of Purchaser enforceable in
            accordance with its terms, except as such enforcement may be limited by applicable bankruptcy,
            insolvency, moratorium, or similar laws from time to time in effect which affect creditors’ rights
            generally, and by legal and equitable limitations on the enforceability of specific remedies.

                    Section 4.2. No Conflict or Violation. The execution, delivery and performance by
            Purchaser of this Agreement and the Ancillary Documents do not and will not violate or conflict
            with any provision of the Certificate of Formation or Limited Liability Company Operating
            Agreement of Purchaser and do not and will not violate any provision of law, or any order,
            judgment or decree of any court or other Governmental Authority applicable to Purchaser, or
            violate or result in a material breach of or constitute (with due notice or lapse of time or both) a
            default under any loan agreement, mortgage, security agreement, indenture or other instrument to
            which Purchaser is a party or by which it is bound.

                    Section 4.3. Consents and Approvals. No consent, approval, authorization, order,
            registration or qualification of or with any court or governmental agency or body or other entity or
            Person, other than the Bankruptcy Court, is required to be obtained or made by Purchaser for the
            execution and delivery by Purchaser of this Agreement or the Ancillary Documents to which it is
            a party and performance of and compliance by Purchaser with all of the provisions hereof and
            thereof and the consummation of the transactions contemplated herein and therein, except for any
            consent, approval, authorization, order, registration or qualification which, if not made or obtained,
            has not and would not reasonably be expected, individually or in the aggregate, to prohibit,
            materially delay or materially and adversely impact Purchaser’s performance of its obligations
            under this Agreement.



                                                              9
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28          Main Document
                                                       Pg 71 of 103



                    Section 4.4. Brokers. No broker, finder, financial advisor or investment banker is
            entitled to any brokerage, finder’s, financial advisor’s or investment banker’s fee or commission
            or similar payment in connection with the transactions contemplated by this Agreement based
            upon arrangements made by or on behalf of Purchaser or any of its Affiliates for which Seller may
            become liable.

                    Section 4.5. Availability of Funds. Purchaser has and will at Closing have freely
            available funds sufficient to allow it to pay the Purchase Price at the times and in the manner set
            forth in this Agreement and to satisfy all its other obligations under this Agreement.

                   Section 4.6. Condition of Business. Notwithstanding anything contained in this
            Agreement to the contrary, Purchaser acknowledges, understands and agrees that Seller is not
            making any representations or warranties whatsoever, express or implied, beyond those expressly
            given by Seller in Article 3 hereof, and Purchaser acknowledges and agrees that, except for the
            representations and warranties contained therein, the Purchased Assets are being transferred on a
            “where is” and, as to condition, “as is” basis.

                                                    ARTICLE 5
                                           CERTAIN COVENANTS OF SELLER

                    Section 5.1. Conduct of Business Prior to the Closing. Without the prior written
            consent of Purchaser or unless otherwise ordered by the Bankruptcy Court, between the date hereof
            and the Closing Date, except as required or expressly permitted pursuant to the terms hereof, Seller
            shall:

                                             (i)     Not make any material change in the Purchased Assets or the
                     Business as it relates to the Purchased Assets,

                                            (ii)    Not enter into any transaction respecting the Business other
                     than in any such case in the ordinary course of the Business consistent with the past
                     practices taking into account its contemplated status as a debtor and debtor in possession,
                     and

                                            (iii) Continue to operate the Business as it relates to the
                     Purchased Assets in the ordinary course of the Business and consistent with past practices
                     taking into account Seller’s contemplated status as a debtor and debtor-in-possession and
                     consistent with the debtor-in-possession operating budgets as approved in the Case.

                    Section 5.2. Access to Information. From and after the date hereof through the Closing
            Date, Seller shall permit representatives of Purchaser to have reasonable access during normal
            business hours after reasonable notice from Purchaser to Seller, and in a manner so as not to
            interfere with the normal operations, to all premises, properties, personnel, accountants, books,
            records, contracts and documents of or pertaining to the Business.

                   Section 5.3. Further Assurance. Upon the request of Purchaser at any time after the
            Closing Date, Seller shall forthwith execute and deliver such documents and take such actions as
            Purchaser or its counsel may reasonably request to effectuate the purposes of this Agreement, in
            each case at Purchaser’s cost and expense.


                                                             10
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                                       Pg 72 of 103



                    Section 5.4. Reasonable Efforts. Upon the terms and subject to the conditions of this
            Agreement, Seller shall use commercially reasonable efforts to (i) take, or cause to be taken, all
            action, and to do, or cause to be done, all things necessary or proper consistent with applicable law
            to consummate and make effective in the most expeditious manner practicable the transactions
            contemplated hereby and (ii) obtain entry of the Confirmation Order by the Bankruptcy Court.

                    Section 5.5. Closing Conditions. From the date hereof until the Closing, Seller shall use
            best efforts to take such actions as are necessary to expeditiously satisfy the closing conditions set
            forth in this Agreement.

                                                   ARTICLE 6
                                        CERTAIN COVENANTS OF PURCHASER

                    Section 6.1. Reasonable Efforts. Upon the terms and subject to the conditions of this
            Agreement, Purchaser will use commercially reasonable efforts to take, or cause to be taken, all
            action, and to do, or cause to be done, all things necessary or proper consistent with applicable law
            to consummate and make effective in the most expeditious manner practicable the transactions
            contemplated hereby.

                   Section 6.2. Consents and Approvals Efforts. Purchaser shall use commercially
            reasonable efforts to provide, at Seller’s request, assistance in obtaining the Confirmation Order.

                    Section 6.3. Further Assurance. Upon the request of Seller at any time after the Closing
            Date, Purchaser shall forthwith execute and deliver such documents and take such actions as Seller
            or their counsel may reasonably request to effectuate the purposes of this Agreement.

                                          ARTICLE 7
               CONDITIONS TO SELLER’S OBLIGATIONS TO CONSUMMATE THE CLOSING

                   The obligations of Seller to consummate the transactions contemplated by this Agreement
            are subject to the satisfaction (unless waived in writing by Seller) of each of the following
            conditions on or prior to the Closing Date:

                    Section 7.1. Representations and Warranties. All of the representations and
            warranties made by Purchaser in this Agreement shall be true and correct in all material respects
            (other than those representations and warranties that are qualified by materiality, which shall be
            true and correct in all respects) as of the date hereof and as of the Closing Date as though made at
            and as of the Closing Date (except to the extent such representations and warranties expressly
            speak as of an earlier date, which shall be true and correct as of such date). Purchaser shall have
            delivered to Seller a certificate signed by an officer of Purchaser, dated the Closing Date, to the
            foregoing effect.

                   Section 7.2. Compliance with Agreement. Purchaser shall have performed and
            complied in all material respects with all covenants and conditions to be performed or complied
            with by it on or prior to the Closing Date.

                   Section 7.3. Entry of the Confirmation Order. (i) The Bankruptcy Court shall have
            entered the Confirmation Order; (ii) notwithstanding Bankruptcy Rules 3020(e), 6004(h) and


                                                             11
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                                       Pg 73 of 103



            6006(d) the terms and conditions of the Confirmation Order will be effective and enforceable
            immediately upon entry; and (iii) the Confirmation Order shall not be stayed pursuant to an appeal
            or any other such order.

                    Section 7.4. No Legal Impediment to Closing. There shall not be any Proceeding
            pending or threatened by any Governmental Authority challenging or seeking to enjoin or
            otherwise prohibit any of the transactions contemplated by this Agreement or seeking to obtain
            from Purchaser in connection with the transactions contemplated by this Agreement any damages
            or to impose any restrictions or conditions.

                   Section 7.5. Consents and Approvals. All consents from any Person (including any
            Governmental Authority) which are necessary to consummate the transactions contemplated
            hereby shall have been filed, been obtained or occurred and such consents shall not have expired
            or been withdrawn.

                   Section 7.6. Purchaser Deliveries. Each of the deliveries required to be made to Seller
            pursuant to Section 8.7 shall have been so delivered.

                   Section 7.7. Payment of Purchase Price. Purchaser shall have paid the Purchase Price
            in accordance with Section 2.3.

                                                  ARTICLE 8
                                   CONDITIONS TO PURCHASER’S OBLIGATIONS

                   The obligations of Purchaser to consummate the transactions contemplated by this
            Agreement are subject to the satisfaction (unless waived in writing by Seller) of each of the
            following conditions on or prior to the Closing Date:

                    Section 8.1. Representations and Warranties. All of the representations and
            warranties made by Seller in this Agreement shall be true and correct in all material respects (other
            than those representations and warranties that are qualified by materiality or Material Adverse
            Change, which shall be true and correct in all respects) as of the date hereof and as of the Closing
            Date as though made at and as of the Closing Date (except to the extent such representations and
            warranties expressly speak as of an earlier date, which shall be true and correct as of such date);
            provided, however, that in the event of a breach of a representation or warranty, other than a
            representation or warranty qualified by a Material Adverse Change, the condition set forth in this
            Section 8.1 shall be deemed satisfied unless the effect of all such breaches of representations and
            warranties taken together result in a Material Adverse Change. Seller shall have delivered to
            Purchaser a certificate signed by an officer of Seller, dated the Closing Date, to the foregoing
            effect; provided, that none of such individuals shall have any personal liability arising out of or
            resulting from such certificate.

                    Section 8.2. Compliance with Agreement. Seller shall have performed and complied
            in all material respects with all covenants and conditions to be performed or complied with by
            them on or prior to the Closing Date. Seller shall have delivered to Purchaser a certificate signed
            by an executive officer Seller, dated the Closing Date, to the foregoing effect; provided, that none
            of such individuals shall have any personal liability arising out of or resulting from such certificate.



                                                              12
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                                       Pg 74 of 103



                   Section 8.3. Entry of the Confirmation Order. (i) The Bankruptcy Court shall have
            entered the Confirmation Order; (ii) notwithstanding Bankruptcy Rules 3020(e), 6004(h) and
            6006(d) the terms and conditions of the Confirmation Order will be effective and enforceable
            immediately upon entry; (iii) the Confirmation Order shall not be stayed pursuant to an appeal or
            any other such order; and (iv) the Confirmation Order as entered by the Bankruptcy Court shall
            not modify the terms and conditions of this Agreement or the transactions contemplated hereby in
            any way that adversely affects Purchaser.

                   Section 8.4. Material Adverse Change. No Material Adverse Change shall have
            occurred since the date of this Agreement arising from causes outside the control of Purchaser and
            which could not have been avoided by Purchaser’s exercise of reasonable care.

                   Section 8.5. No Legal Impediment to Closing. There shall not be pending or threatened
            by any Governmental Authority any Proceeding challenging or seeking to enjoin or otherwise
            prohibit any of the transactions contemplated by this Agreement or seeking to obtain from
            Purchaser in connection with the transactions contemplated by this Agreement any damages or to
            impose any restrictions or conditions.

                   Section 8.6. Consents and Approvals. All consents from any Person (including any
            Governmental Authority) which are necessary to consummate the transactions contemplated
            hereby, including the transfer and sale of the Purchased Assets shall have been filed, been obtained
            or occurred and such consents shall not have expired or been withdrawn.

                   Section 8.7. Seller Deliveries. Each of the deliveries required to be made to Seller
            pursuant to Section 10.2 shall have been so delivered.

                                                    ARTICLE 9
                                            BANKRUPTCY COURT MATTERS

                    Section 9.1. Competing Bids. This Agreement and the transactions contemplated
            hereby are subject to Seller’s right and ability to consider higher and/or otherwise better competing
            bids with respect to the Business and the Purchased Assets. Seller has the right to, and may cause
            its representatives and Affiliates to, (a) initiate contact with any Person (in addition to Purchaser
            and its Affiliates and representatives) in connection with any sale or other disposition of the
            Purchased Assets; (b) respond to any request for information or due diligence inquiry, or make
            management available for such purposes, to any such Person; and (c) furnish any information with
            respect to, or assist or participate in, or facilitate in any other manner, any effort or attempt by any
            Person to do or seek to do any of the foregoing.

                    Section 9.2. Bankruptcy Court Filings. Seller shall use reasonable best efforts to make
            any filings, take all actions and obtain any and all relief from the Bankruptcy Court that is
            necessary or appropriate to consummate the transactions contemplated by this Agreement and the
            Ancillary Agreements as promptly as practicable following the date hereof. Each Party agrees that
            it will promptly take such actions as are reasonably requested by any other Parties to assist in
            obtaining entry of the Confirmation Order and a finding of adequate assurance of future
            performance by Purchaser, including furnishing affidavits or other documents or information for
            filing with the Bankruptcy Court for the purposes, among others, of providing necessary



                                                              13
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28         Main Document
                                                       Pg 75 of 103



            assurances of performance by Purchaser under this Agreement and demonstrating that Purchaser
            is a “good faith” purchaser under Section 363(m) of the Bankruptcy Code and that the Purchase
            Price was not controlled by an agreement in violation of Section 363(n) of the Bankruptcy Code.
            In the event the entry of the Confirmation Order shall be appealed, Seller shall use its reasonable
            best efforts to defend such appeal unless and until Purchaser elects to terminate this Agreement in
            accordance with the terms hereof.

                   Section 9.3. Stalking Horse Designation. Purchaser shall be designated as the stalking
            horse in the Case, whose bid for the acquisition of the Purchased Assets as contemplated under
            this Agreement will be subject to the right of overbid and topping bid by potential third-party
            purchasers.

                   Section 9.4. Motion. Seller shall file a motion and/or plan of reorganization with the
            Bankruptcy Court seeking authority to consummate the transactions contemplated hereunder,
            including authority to convey and assign the Purchased Assets to Purchaser and to permit the
            assumption of the Assumed Liabilities by Purchaser pursuant to Sections 105, 363 and 365 of the
            Bankruptcy Code.

                                                          ARTICLE 10
                                                         THE CLOSING

                     Section 10.1. Closing. The closing of the transactions contemplated hereby (the
            “Closing”) shall take place at 10:00 a.m., Eastern Time electronically on the Business Day after
            all of the conditions to Closing set forth in Article 7 and Article 8 are either satisfied or waived
            (other than conditions which, by their nature, are to be satisfied on the Closing Date), or at such
            other time or date as Seller and Purchaser may mutually agree upon in writing. The date on which
            the Closing is to occur is herein referred to as the “Closing Date” (the “Closing Date”).

                    Section 10.2. Deliveries by Seller. At or prior to the Closing, Seller will deliver or cause
            to be delivered to Purchaser:

                                (a)     all of the Ancillary Documents to be executed and delivered by it
            and any other document contemplated by this Agreement to be executed and delivered by Seller;
            and

                                  (b)    such other bills of sale, assignments, deeds, endorsements and other
            good and sufficient instruments of conveyance, assumption and transfer, in form reasonably
            satisfactory to Purchaser, as Purchaser may reasonably request in order to consummate the
            transactions contemplated hereby.

                   Section 10.3. Deliveries by Purchaser. At or prior to the Closing, Purchaser will deliver
            or cause to be delivered to Seller:

                                     (a)      the Purchase Price payable pursuant to and in accordance with
            Section 2.3.




                                                             14
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                                       Pg 76 of 103



                               (b)    all of the Ancillary Documents to be executed and delivered by it
            and any other document contemplated by this Agreement to be executed and delivered by
            Purchaser; and

                                    (c)     such other bills of sale, assignments, deeds, endorsements and other
            good and sufficient instruments of conveyance, assumption and transfer, in form reasonably
            satisfactory to Seller, as Seller may reasonably request in order to consummate the transactions
            contemplated hereby.

                                                         ARTICLE 11
                                                        TERMINATION

                   Section 11.1. Termination. This Agreement may be terminated at any time prior to the
            Closing:

                                     (a)      by the mutual written consent of Seller and Purchaser;

                                     (b)      by either Seller or Purchaser:

                                             (i)    if the Bankruptcy Court does not approve this Agreement for
                     any reason; provided, however, that the right to terminate this Agreement under this
                     Section 11.1(b)(i) shall not be available to any Party whose breach of any of its
                     representations, warranties, covenants or agreements contained herein has resulted in such
                     failure to approve this Agreement;

                                              (ii)    if the Confirmation Order is vacated;

                                            (iii) if upon written notice to the other Party, if the other Party is
                     in material breach or default of any provision of this Agreement, which breach is not cured
                     within three Business Days after written notice thereof is received, provided, however, that
                     the terminating party is not in material breach or default of this Agreement; or

                                            (iv)    if the Closing shall not have occurred by the close of
                     business on December 15, 2020 (the “Outside Date”); provided, however, that the right to
                     terminate this Agreement under this Section 11.1(b)(iv) shall not be available to any Party
                     whose breach of any of such Party’s representations, warranties, covenants, or agreements
                     contained herein results in the failure of the Closing to be consummated by such time.

                                     (c)      by Purchaser:

                                            (i)     in the event of any breach of any of Seller’s agreements,
                     covenants, representations or warranties contained herein that would result in the failure of
                     a condition set forth in Section 8.1 or Section 8.2 to be satisfied, and Seller has failed to
                     cure such breach by the later of: (A) the Outside Date and (B) the date that is fifteen (15)
                     days after receipt

                                     (d)      by Seller:




                                                                15
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                                       Pg 77 of 103



                                              (i)    in the event of any breach of any of Purchaser’s agreements,
                     covenants, representations or warranties contained herein that would result in the failure of
                     a condition set forth in Section 7.1 or Section 7.2 to be satisfied, and the failure of Purchaser
                     to cure such breach by the earlier of (A) the Outside Date and (B) the date that is fifteen
                     (15) days after receipt of Seller written notice of such breach; provided, however, that
                     Seller is not then in material breach of any of their representations, warranties, covenants
                     or agreements contained in this Agreement; or

                                             (ii)   if (A) the conditions to Closing in Article 8 have been
                     satisfied (or waived by Purchaser), other than those conditions that by their nature can only
                     be satisfied at Closing, (B) Seller has provided Purchaser with written notice that Seller is
                     prepared to consummate the transactions contemplated by this Agreement, and (C) the
                     Closing does not occur within three (3) Business Days following Seller delivery of such
                     notice to Purchaser.

                    Section 11.2. Effect of Termination. In the event of the termination of this Agreement,
            this Agreement shall forthwith become void and there shall be no liability on the part of any party
            hereto except:

                                    (a)    In the event this Agreement is terminated pursuant to Section
            11.1(a), except as provided in this Section, all further obligations of the Parties hereunder shall
            terminate. If this Agreement is terminated as permitted by Section 11.1(b)(i), termination shall be
            without liability of any Party other than as set forth in Section11.2(c).

                                 (b)     Except as specifically provided in Section 11.2(c) below, if this
            Agreement is terminated, Seller shall return the Deposit (including any interest earned thereon) to
            Purchaser within 3 Business Days.

                                     (c)     Purchaser shall be entitled to reimbursement of all of Purchaser’s
            documented, out of pocket costs and expenses (including financing fees, loan commitment fees,
            third party fees, legal fees and expenses, travel costs, and other out of pocket expenses) reasonably
            incurred in connection with the transactions contemplated hereby, in an aggregate amount not to
            exceed $25,000.00 (“Expense Reimbursement”), which shall be payable to Purchaser only if: (a)
            with respect to the Expense Reimbursement, Purchaser provides documentation evidencing such
            out of pocket costs and expenses prior to the Closing; (b) Purchaser is not in material breach of its
            obligations under this Agreement, which breach or default has not been waived in writing by
            Seller; (c) Purchaser and Seller have not otherwise terminated this Agreement pursuant to Section
            11.1(a); and (d) following the auction, either (1) Purchaser is not the successful bidder at the
            confirmation hearing, and the Purchased Assets are sold to the successful bidder, or (2) Purchaser
            is the Successful Bidder, the conditions set forth in Article 7 and Article 8 have been satisfied or
            waived on or prior to the Outside Date, and Purchaser has represented to Seller that it is ready,
            willing and able to consummate the transactions contemplated hereby, but Seller fails to so
            consummate the transactions contemplated hereby. Any Expense Reimbursement to which
            Purchaser may be entitled hereunder shall be deemed an allowed and immediately payable
            administrative claim in the Case and shall be payable from the first proceeds of the third party sale
            that gives rise to such entitlement.




                                                                16
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                                       Pg 78 of 103



                                   (d)    The Parties agree that if Purchaser breaches or fails to comply with
            any of its covenants, representations or warranties hereunder or if the transactions provided for in
            this Agreement are not consummated due to the breach or default of Purchaser, Seller shall be
            entitled to the Deposit. The Parties agree that the Deposit shall not preclude Seller from seeking
            specific performance of this Agreement.

                                                       ARTICLE 12
                                                    TAXES AND RECORD

                    Section 12.1. Taxes Related to Purchase of Assets. Purchaser shall bear the cost of all
            state and local transfer, recording, stamp, sales or other similar taxes (collectively, “Transaction
            Taxes”) that may be imposed by reason of the sale, transfer, assignment and delivery of the
            Purchased Assets, along with any recording and filing fees. Purchaser and Seller agree to cooperate
            to determine the amount of Transaction Taxes payable in connection with the transactions
            contemplated under this Agreement. Transaction Taxes shall not include any Taxes for which
            Seller is responsible under Section 12.2. Purchaser and Seller agree to cooperate in the preparation
            and filing of any and all required returns for or with respect to such Transaction Taxes with any
            and all appropriate taxing authorities.

                    Section 12.2. Proration of Personal Property. Personal property taxes and assessments
            on the Purchased Assets shall be prorated between Purchaser and Seller as of the Closing Date
            with respect to a taxable period that includes (but does not end on) the date preceding the Closing
            Date, provided, however, that Seller shall not be responsible for any increased assessments on
            personal property resulting from the transactions contemplated hereby. All such prorations shall
            be allocated so that items relating to time periods ending prior to the Closing Date shall be allocated
            to Seller and items related to time periods beginning on or after the Closing Date shall be allocated
            to Purchaser. The amount of all such prorations shall be settled and paid on the Closing Date
            unless, with respect to Seller obligations hereunder, otherwise ordered by the Bankruptcy Court.

                                                  ARTICLE 13
                                       EMPLOYEES AND EMPLOYEE BENEFITS

                    Section 13.1. New Employees. Effective as of the Closing Date, Purchaser may, in its
            sole discretion offer employment to any and all of Seller Employees. All employees who accept
            Purchaser’s offer of employment are referred to herein collectively as the “New Employees”.
            Purchaser shall have access to and the right to meet with all of Seller Employees during normal
            business hours prior to the Closing Date.

                  Section 13.2. No Successor Employer Liability. Purchaser shall not, for any purposes,
            be deemed a successor employer of any of Seller Employees, and Purchaser expressly does not
            assume any liabilities as a successor employer.

                                                        ARTICLE 14
                                                      MISCELLANEOUS

                    Section 14.1. Survival of Representations, Warranties and Covenants. The
            representations and warranties of Seller and Purchaser contained in this Agreement or in any
            certificate delivered hereunder shall not survive the Closing. The covenants and agreements


                                                              17
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                                       Pg 79 of 103



            contained herein that are required to be performed on or prior to the Closing Date shall terminate
            on the Closing Date and the covenants that require performance after the Closing Date shall survive
            in accordance with the terms thereof.

                   Section 14.2. Notices. All notices, requests, claims, demands and other communications
            hereunder shall be in writing and shall be deemed to have been duly given (a) upon delivery in
            person, or (b) on the first Business Day following the day on which the same has been sent (charges
            prepaid) by reputable national overnight air courier service for next day delivery as follows:

                             To Purchaser:

                                     JS BRANDS LLC
                                     245 East 40th Street, Apt. 25A
                                     New York, NY 10016
                                     Attention: Jason Jacobs

                             with a copy (which shall not constitute notice to Purchaser) to:

                                     Daniel M. Hartman, Esq.25 Paine Avenue
                                     New Rochelle, NY 10804
                                     E-mail: dhart25@aol.com

                             To Seller

                                     Branded Apparel Group LLC
                                     141 West 36th Street, 10th Floor
                                     New York, NY 10018
                                     Attention: Gary Jacobs

                             with a copy (which shall not constitute notice to Seller) to:

                                     Kudman Trachten Aloe Posner LLP
                                     800 Third Avenue, 11th Floor
                                     New York, NY 10022
                                     Attention: Paul H. Aloe
                                     E-mail: paloe@kudmanlaw.com

                     Section 14.3. Amendments and Waiver

                                   (a)  The terms, provisions and conditions of this Agreement may not be
            changed, modified or amended in any manner except by an instrument in writing duly executed by
            each of the parties hereto.

                                    (b)    Neither the failure nor any delay by any Party in exercising any
            right, power, or privilege under this Agreement or the documents referred to in this Agreement
            shall operate as a waiver of such right, power or privilege, and no single or partial exercise of any
            such right, power, or privilege shall preclude any other or further exercise of such right, power, or
            privilege or the exercise of any other right, power, or privilege. To the maximum extent permitted


                                                              18
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                                       Pg 80 of 103



            by applicable law, (i) no waiver that may be given by a Party shall be applicable except in the
            specific instance for which it is given; and (ii) no notice to or demand on one Party shall be deemed
            to be a waiver of any right of the Party giving such notice or demand to take further action without
            notice or demand.

                    Section 14.4. Assignment. This Agreement is binding upon and inures to the benefit of
            the successors and assigns of each Party to this Agreement (including any trustee appointed in
            respect of Seller under the Bankruptcy Code), but no rights, obligations or liabilities under this
            Agreement may be assigned by any Party without the prior written consent of the other parties
            hereto, provided, however, that, prior to Closing, Purchaser shall be permitted, upon prior notice
            to Seller, to assign all or part of its rights or obligations hereunder to an Affiliate, whereupon,
            references to “Purchaser” herein shall be deemed to refer to such Affiliate; provided that any such
            assignment shall not relieve Purchaser of any of its financial obligations to Seller hereunder.

                   Section 14.5. Fees and Expenses. Except as otherwise set forth in this Agreement, each
            Party to this Agreement shall bear all of its legal, accounting, investment banking and other
            expenses incurred by it or on its behalf in connection with the transactions contemplated by this
            Agreement, whether or not such transactions are consummated.

                    Section 14.6. Entire Agreement. This Agreement and the Ancillary Documents
            constitute the entire agreement between the parties hereto with respect to the subject matter hereof
            and supersede and are in full substitution for any and all prior agreements and understandings
            between them relating to such subject matter.

                   Section 14.7. Descriptive Heading. The descriptive headings of the several Sections of
            this Agreement are inserted for convenience only and shall not control or affect the meaning or
            construction of any of the provisions hereof.

                    Section 14.8. Governing Law; Jurisdiction. This Agreement shall be construed,
            performed and enforced in accordance with, and governed by, the laws of the State of New York,
            without giving effect to the principles of conflicts of laws thereof. For so long as Seller is subject
            to the jurisdiction of the Bankruptcy Court, the parties hereto irrevocably elect as the sole judicial
            forum for the adjudication of any matters arising under or in connection with this Agreement, and
            consent to the jurisdiction of, the Bankruptcy Court. After Seller is no longer subject to the
            jurisdiction of the Bankruptcy Court, the parties hereto irrevocably elect as the sole judicial forum
            for the adjudication of any matters arising under or in connection with this Agreement, and consent
            to the jurisdiction of, the courts of the State of New York.

                    Section 14.9. Severability. If any term or other provision of this Agreement is invalid,
            illegal or incapable of being enforced by any law or public policy, all other conditions and
            provisions of this Agreement shall nevertheless remain in full force and effect so long as the
            economic or legal substance of the transactions contemplated hereby is not affected in any manner
            adverse to any Party in any material respect. Upon such determination that any term or other
            provision is invalid, illegal or incapable of being enforced, the parties hereto shall negotiate in
            good faith to modify this Agreement so as to effect the original intent of the parties as closely as
            possible in a mutually acceptable manner in order that the transactions contemplated hereby be
            consummated as originally contemplated to the greatest extent possible In the event that any one



                                                             19
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28         Main Document
                                                       Pg 81 of 103



            or more of the provisions contained in this Agreement or in any other instrument referred to herein
            shall, for any reason, be held to be invalid, illegal or unenforceable in any respect, then to the
            maximum extent permitted by law, such invalidity, illegality or unenforceability shall not affect
            any other provision of this Agreement or any other such instrument. Furthermore, in lieu of any
            such invalid or unenforceable term or provision, the parties hereto intend that there shall be added
            as a part of this Agreement a provision as similar in terms to such invalid or unenforceable
            provision as may be possible and be valid and enforceable.

                    Section 14.10. Non-Recourse. No past, present or future director, officer, manager,
            employee, incorporator, member, partner, stockholder, agent, attorney or representative of the
            respective Parties to this Agreement, in such capacity (any such Person in such capacity, a “No
            Recourse Party”), shall have any Liability with respect to this Agreement or the transactions
            contemplated hereby, or with respect to any claim or cause of action that may arise based on, in
            respect of or by reason of this Agreement or the transactions contemplated hereby, or the
            negotiation, execution or performance of this Agreement or the transactions contemplated hereby.

                    Section 14.11. Counterparts; Facsimile Signatures. This Agreement may be executed in
            multiple counterparts, each of which shall be deemed to be an original, but all of which shall
            constitute one and the same agreement. Delivery of an executed counterpart of a signature page to
            this Agreement by facsimile, E-mail or scanned pages shall be effective as delivery of a manually
            executed counterpart to this Agreement.

                                                             *****




                                                              20
DocuSign Envelope ID: 7FC42904-DFF3-4E7F-900B-AB3CAAD449B7
             20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28        Main Document
                                                       Pg 82 of 103



                   IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
            executed on its behalf as of the day and year first above written.




            PURCHASER:                                       JS BRANDS LLC



                                                             By:
                                                             Name: Jason Jacobs
                                                             Title: Authorized Signatory



            SELLER:                                          BRANDED APPAREL GROUP LLC



                                                             By:
                                                             Name: Gary Jacobs
                                                             Title: Member




                                                               21
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28   Main Document
                                   Pg 83 of 103



                               EXHIBIT D
    20-12552-scc        Doc 6      Filed 10/29/20 Entered 10/29/20 20:28:28                     Main Document
                                               Pg 84 of 103



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                            Chapter 11

BRANDED APPAREL GROUP LLC,1                                       Case No. 20-12552-scc

                                      Debtor.                     (Subchapter V)


              ORDER (A) APPROVING THE SALE AND ASSIGNMENT OF
         SUBSTANTIALLY ALL ASSETS OF THE DEBTOR’S ASSETS FREE AND
          CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES
           PURSUANT TO 11 U.S.C. § 363 (b) AND (f), (B) AUTHORIZING THE
       ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS
         PURSUANT TO 11 U.S.C. § 365, AND (C) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”)2 of Branded Apparel Group LLC (the “Debtor”), the

debtor and debtor-in-possession in the above-captioned chapter 11 case, for an order (the

“Order”), inter alia, pursuant to Sections 105, 363, and 365 of the United States Bankruptcy Code

(the “Bankruptcy Code”) and Bankruptcy Rules 2002, 6004 and 6006 authorizing and approving

the sale of the Purchased Assets free and clear of liens, claims, interests, and encumbrances,

described in and pursuant to the terms and conditions of an executed Asset Purchase Agreement

for the Purchased Assets, dated as of [__________], 2020 (the “APA”), by and among the Debtor,

as seller, and [___________] (“Purchaser”), as purchaser, and (b) granting related relief; and the

Court having conducted a hearing on the Sale Motion on [__________], 2020 (the “Sale

Hearing”), and the Court having considered the Sale Motion, all responses filed thereto, as well

as any evidence presented at the Sale Hearing; and the Court having jurisdiction to consider and

determine the Sale Motion in accordance with 28 U.S.C. §§ 157 and 1334; and due notice of the



1
 The last four digits of the Debtor’s federal tax identification number is 8524. The location of the Debtor’s service
address is: 141 West 36th Street, 10th Fl., New York, NY 10018.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 85 of 103



Sale Motion having been provided, and it appearing that no other or further notice need be

provided; and after due deliberation and sufficient cause appearing therefor; the Court hereby finds

and determines as follows:

                                              General

       A.      The Court has jurisdiction to consider the Sale Motion and the relief requested

therein under 28 U.S.C. §§ 157 and 1334. The Sale Motion is a core proceeding under 28 U.S.C.

§ 157(b)(2). Venue is proper in the Court under 28 U.S.C. §§ 1408 and 1409.

       B.      The statutory predicates for the relief sought in the Sale Motion are 11 U.S.C. §§

105, 363, and 365 and FED. R. BANKR. P. 2002, 6004, and 6006.

       C.      On November [__], 2020, the Court entered the Order Establishing Bidding

Procedures and Related Relief Regarding the Sale of Substantially All of the Debtor’s Assets (the

“Bidding Procedures Order”) [Docket No. ___], establishing, among other things: (a) Bidding

Procedures (as defined in the Sale Motion), including manner and form of notice to be applied

during a sale of the Debtor’s assets and assumption and assignment of related contracts, (b) a date

for the Auction, and (c) a date for the Sale Hearing to consider approval of the Auction results.

       D.      As evidenced by the certificates of service filed with the Court, and based on the

representations of counsel at the Sale Hearing, (i) proper, timely, and sufficient notice of the Sale

Motion, the transactions contemplated therein (including the assumption and assignment of the

Assigned Contracts), the Bidding Procedures Order, the Bidding Procedures, the Auction, and the

Sale Hearing has been timely provided to all parties in interest in accordance with Sections 105,

363, and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006; (ii) such notice

was good and sufficient under the circumstances; and (iii) no other or further notice of the Sale

Motion, the transactions contemplated therein (including the assumption and assignment of the




                                                 2
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 86 of 103



Assigned Contracts), the Bidding Procedures Order, the Bidding Procedures, the Auction, the Sale

Hearing, or the entry of this Order is required.

         E.    A reasonable opportunity to object or be heard with respect to the Sale Motion and

the relief requested therein has been afforded to all interested persons and entities, including, but

not limited to: (i) counsel to Merchant Factors Corp. (“MFG”); (ii) the Subchapter V Trustee; (iii)

the Debtor’s creditors (iv) the Office of the United States Trustee; (v) all Counterparties to the

Assigned Contracts; (vi) all parties who have made an offer on some or all of the Assets or

expressed an interest in making an offer on some or all of the Assets; (vii) all known persons

holding a lien on any of the Purchased Assets; (viii) all known creditors; and (ix) all entities who

have requested notice under Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Counsel

for the Debtor has filed with the Court affidavits of service of Notice of the Bidding Procedures

Order, detailing the manners of service of, and the persons served with, the Bidding Procedure

Order.

                                       The Chapter 11 Case

         F.    On October 29, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code in this Court. On [__________], 2020,

[__________] was appointed as the Subchapter V Trustee.

                                     The Marketing Process

         G.    Prior to the filing of the Chapter 11 Case, the Debtor engaged in a short, but

intensive process designed to canvas the market for enterprises such as those operated by the

Debtor.

         H.    The Debtor provided notice to all parties as required under the Bidding Procedures

Order.




                                                   3
20-12552-scc       Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                        Pg 87 of 103



       I.      At the Auction for the Purchased Assets, the Debtor determined that

[_________________] submitted the highest and best offer for the Purchased Assets.

       J.      The Bidding Procedures afforded a full, fair, and reasonable opportunity for any

entity to make a higher or better offer to purchase the Purchased Assets.

       K.      The Debtor and Purchaser have complied with the Bidding Procedures Order in all

respects.

                        The Sale of the Purchased Assets to Purchaser

       L.      The transactions effectuating, and the terms and conditions governing, the sale of

the Purchased Assets are embodied in the APA, which was filed with the Court on [__________],

2020 [Docket No. ____].

       M.      The APA provides that the sale of the Purchased Assets shall be free and clear of

all liens, claims, interests, and other encumbrances within the meaning of 11 U.S.C. § 363(f).

       N.      Purchaser’s obligation to consummate the transactions contemplated in the APA is

subject to the satisfaction of specific conditions outlined in the APA, including the condition of

Court approval. As of the date of entry of this Order, there has been no failure to satisfy any

condition under the APA to Purchaser’s obligation to consummate the Proposed Sale of the

Purchased Assets that by its nature should have been satisfied prior to the date hereof.

       O.      The APA was negotiated, proposed, and entered into by and among Purchaser and

the Debtor without collusion, in good faith, and from arm’s length bargaining positions. The sale

process conducted by the Debtor and its representatives was non-collusive, fair, and reasonable

and was conducted in good faith. Neither the Debtor nor Purchaser has engaged in any conduct

that would cause or permit the application of 11 U.S.C. § 363(n) to the sale, including having the

APA voided.




                                                 4
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                         Pg 88 of 103



       P.      Purchaser is a good faith purchaser in accordance with 11 U.S.C. § 363(m) and, as

such, Purchaser and its assignees and designees are entitled to all of the protections afforded

thereby. Absent a stay of the effectiveness of this Order, if any, Purchaser will be acting in good

faith within the meaning of 11 U.S.C. § 363(m) in closing the transaction under the APA, including

the assumption and assignment of the Assigned Contracts, upon the entry of this Order.

       Q.      The Assigned Contracts to be assumed and assigned to Purchaser are valid and

binding, in full force and effect, and enforceable in accordance with their terms and are property

of the Debtor’s estate pursuant to Section 541(a) of the Bankruptcy Code, and Purchaser shall have

all of the rights of the Debtor thereunder.

       R.      The terms and conditions of the APA to be complied with by Purchaser under the

APA (i) are fair and reasonable; (ii) are valid, binding, and enforceable; (iii) constitute the highest

and best offer for the Purchased Assets; (iv) will provide a greater recovery for the Debtor’s

creditors than would be provided by any other practical available alternative; and (v) constitute

reasonably equivalent value and fair consideration for the Purchased Assets.

       S.      The transactions contemplated by the APA will, upon consummation thereof (the

“Closing”), (i) be a legal, valid, and effective transfer of the Purchased Assets by the Debtor and

its estate to Purchaser with no further action required on the part of the Debtor and (ii) vest

Purchaser with good title to the Purchased Assets free and clear of all liens, claims, interests, and

encumbrances within the meaning of 11 U.S.C. § 363(f).

       T.      The relief sought in the Sale Motion, including approval of the APA and

consummation of the transactions contemplated therein is in the best interests of the Debtor, its

estate, creditors, and all parties in interest. The Proposed Sale of the Purchased Assets must be

approved and consummated promptly in order to maximize the value of the Debtor’s estate.




                                                  5
20-12552-scc         Doc 6    Filed 10/29/20 Entered 10/29/20 20:28:28               Main Document
                                          Pg 89 of 103



          U.    Upon entry of this Order, the Debtor and its estate has good and marketable title to

the Purchased Assets and all the corporate or organizational power and authority necessary to

consummate the transactions contemplated by the APA.

          V.    The Debtor has demonstrated good, sound, and sufficient business purpose and

justification, and it is a reasonable exercise of its business judgment, to (i) sell the Purchased Assets

on the terms and conditions set forth in the APA; (ii) assume and assign the Assigned Contracts to

Purchaser; and (iii) consummate all transactions contemplated by the APA, and the sale,

assumption and assignment of the Purchased Assets is in the best interests of the Debtor, its estate,

and its creditors.

          W.    The provisions of Sections 363 and 365 of the Bankruptcy Code have been

complied with and are applicable to the sale of the Purchased Assets.

          X.    The Debtor may consummate the transactions and transfer the Purchased Assets

free and clear of all liens, claims, interests, and encumbrances because one or more of the standards

set forth in 11 U.S.C. § 363(f)(1)-(5) have been satisfied. All liens, claims, interests, or

encumbrances against the Purchased Assets shall attach to the proceeds of the transaction with the

same validity, enforceability, priority, force, and effect that they now have as against the Purchased

Assets.

          Y.    The Debtor had (i) cured, or have provided adequate assurance of cure for all

defaults under the Assigned Contracts, if any, existing before the date of this Order, within the

meaning of Section 365(b)(1)(A) of the Bankruptcy Code and (ii) provided compensation or

adequate assurance of compensation to any party for any actual pecuniary loss to such party

resulting from a default before the date of this Order under the Assigned Contracts, if any, within

the meaning of Section 365(b)(1)(B) of the Bankruptcy Code, and Purchaser has provided




                                                   6
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 90 of 103



adequate assurance of its future performance of and under the Assigned Contracts, within the

meaning of Section 365(b)(1)(C) of the Bankruptcy Code.

       ACCORDINGLY, THE COURT HEREBY ORDERS THAT:

       1.      The findings of fact entered above and the conclusions of law stated herein shall

constitute the Court’s findings of fact and conclusions of law pursuant to FED. R. BANKR. P. 7052,

made applicable to this proceeding pursuant to FED. R. BANKR. P. 9014. To the extent that any

finding of fact shall later be determined to be a conclusion of law, it shall be so deemed, and to the

extent that any conclusion of law shall later be determined to be a finding of fact, it shall be so

deemed.

       2.      The Sale Motion, to the extent not previously granted in the Bidding Procedures

Order, is granted in its entirety on the terms and conditions set forth herein.

       3.      All parties in interest have had the opportunity to object to the relief requested by

the Debtor in the Sale Motion, and to the extent that objections to the Sale Motion have not been

withdrawn, waived or settled, such objections and all reservations of rights included therein are

overruled on the merits. Unless otherwise provided herein, the parties who did not object, or who

withdrew their objections, to the Sale Motion, are deemed to have consented to the relief set forth

therein.

       4.      The APA and all of the terms and conditions contained therein are approved in their

entirety. The APA is fully enforceable by the parties thereto in accordance with and subject to its

terms and conditions. The Debtor is hereby authorized to perform each of its covenants and

undertakings and to take such actions as may be necessary to effectuate the terms of this Order and

as provided in the APA.




                                                  7
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 91 of 103



       5.      The sale of the Purchased Assets and the terms and conditions contemplated by the

APA, including, without limitation, the closing of the transaction contemplated by the APA, are

hereby approved pursuant to 11 U.S.C. §§ 105(a), 363 and 365.

       6.      The Debtor and Purchaser are authorized and directed, pursuant to 11 U.S.C. §§

105(a), 363(b) and 365, to perform all of their obligations pursuant to the APA and to execute such

other documents and take such other actions as are reasonably necessary to effectuate the

transactions contemplated by the APA.

       7.      Pursuant to 11 U.S.C. §§ 105(a), 363(f), and 365, upon the Closing, the Purchased

Assets shall be sold, transferred, or otherwise assigned to Purchaser free and clear of all liens,

claims, interests, and encumbrances, with all such liens, claims, interests, and encumbrances to

attach to the proceeds of sale in the order of their priority, and with the same validity, priority,

force, and effect that they now have as against the Purchased Assets.

       8.      For the avoidance of doubt, the Purchased Assets shall be sold, transferred, or

otherwise assigned to Purchaser free and clear of all liens, claims, interests, and encumbrances,

and such liens, claims, interests, and encumbrances, if any, shall attach to the proceeds of the sale

received from Purchaser in the order of their priority, and with the same validity, priority, force,

and effect that they now have as against the Purchased Assets immediately prior to Closing.

       9.      The transfer of the Purchased Assets to the Purchaser constitutes a legal, valid, and

effective transfer of the Purchased Assets, and shall vest the Purchaser with all right, title, and

interest of the Debtor in and to the Purchased Assets free and clear of all liens, claims, interests,

and encumbrances of any kind or nature whatsoever.




                                                 8
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 92 of 103



       10.      The Debtor is authorized pursuant to 11 U.S.C. § 365(a) to assume and assign the

contracts set forth on Schedule 2.01(e) to the APA as may be modified by Purchaser pursuant to

Section 6.08 of the APA (the “Assigned Contracts”).

       11.      Pursuant to 11 U.S.C. § 365, the Debtor’s assumption and assignment of the

Assigned Contracts to Purchaser, on the terms contained in the APA, is approved, and the

requirements of 11 U.S.C. § 365(b)(1) with respect thereto are deemed satisfied. The assignment

by the Debtor of the Assigned Contracts to Purchaser pursuant to 11 U.S.C. § 365(f) is binding on

the Counterparties to those contracts.

       12.      Upon Closing pursuant to the APA, the Assigned Contracts shall be assigned and

transferred to, and remain in full force and effect for the benefit of, Purchaser in accordance with

their terms, notwithstanding any provision in the Assigned Contracts (including, without

limitation, those described in Sections 365(b)(2) and (1) of the Bankruptcy Code) that prohibits,

restricts, or conditions such assignment or transfer. Upon Closing, the Debtor is relieved from any

further obligation or liability for any breach of the Assigned Contracts occurring after the

assignment pursuant to 11 U.S.C. § 365(k).

       13.      The Cure Costs as set forth in (i) the Potential Assigned Contract Notice or (ii) any

stipulation entered into between the Debtor and the Counterparty to an Assigned Contract, as

applicable, shall be controlling notwithstanding anything to the contrary in any Assigned Contract

or other document, and the Counterparty to each Assigned Contract shall be forever barred from

asserting any other claim arising prior to the date of entry of this Order against either the Debtor

or Purchaser.




                                                  9
20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                          Pg 93 of 103



        14.     The failure of the Debtor or Purchaser to enforce any term or condition of any

Assigned Contract shall not constitute a waiver of such term or condition or of the Debtor’s or

Purchaser’s rights to enforce every term and condition of the Assigned Contracts.

        15.     This Order (a) is and shall be effective as a determination that, upon the Closing,

except as expressly provided in the APA, all liens, claims, interests and encumbrances existing as

to the Purchased Assets prior to the date of entry of this Order have been unconditionally released,

discharged, and terminated in each case as to the Purchased Assets and (b) is and shall be binding

upon and shall govern acts of all entities, including, without limitation, all filing agents, filing

officers, title agents, title companies, recorders of mortgages, recorders of fees, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state, and local

officials, and all other persons and entities, who may be required by operation of law, the duties

of their office, or contract, to accept, file, register or otherwise record or release any documents or

instruments that reflect that Purchaser is the assignee of the Purchased Assets free and clear of all

liens, claims, interests, and encumbrances. In addition, upon the Closing, each of the Debtor’s

creditors is authorized and directed to execute such documents and take all other actions to release

its liens, claims, interests, or encumbrances in or on the Purchased Assets as may have been

recorded or may otherwise exist.

        16.     Except for the Assumed Liabilities, the consummation of the transactions in the

APA and the transfer of the Purchased Assets shall not result in (a) Purchaser or the Purchased

Assets having any liability or responsibility for any liens, claims, interests, or encumbrances

against the Debtor or against any insider of the Debtor; (b) Purchaser or the Purchased Assets

having any liability whatsoever with respect to or be required to satisfy in any manner, whether at

law or in equity, whether by payment, setoff, or otherwise, directly or indirectly, any liens, claims,




                                                  10
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                         Pg 94 of 103



interests, or encumbrances; or (c) Purchaser or the Purchased Assets having any liability or

responsibility to the Debtor except as is expressly set forth in the APA.

       17.     Except as otherwise provided in the APA or in this Order, Purchaser shall not be

liable for any claims (as defined in section 101(5) of the Bankruptcy Code) against the Debtor or

any of its respective predecessors or affiliates, and Purchaser shall have no successor or vicarious

liabilities of any kind or character, including, but not limited to, under any theory of successor or

transferee liability, labor law, successor or successor employer liability, de facto merger or joint

venture, mere continuation or substantial continuity, whether known or unknown as of the Closing,

now existing or hereafter arising, whether fixed or contingent, whether asserted or unasserted,

whether legal or equitable, whether liquidated or unliquidated, and any taxes arising, accruing, or

payable under, out of, in connection with, or in any way relating to the operation of any of the

Purchased Assets prior to Closing.

       18.     All persons and entities are hereby forever prohibited and enjoined from taking any

action that would adversely affect or interfere with the ability of the Debtor to sell and transfer the

Purchased Assets to Purchaser in accordance with the terms of the APA and this Order.

       19.     The APA and any related agreements, documents, or other instruments may be

modified, amended, or supplemented through a written document signed by the parties thereto in

accordance with the terms thereof without further order of the Court after consultation with the

Consultation Parties; provided, however, that any such modification, amendment or supplement is

neither material nor changes the economic substance of the transactions contemplated hereby.

       20.     Purchaser, as a purchaser in good faith, and its assignees and designees shall be

entitled to the protections of 11 U.S.C. § 363(m).




                                                  11
20-12552-scc       Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28             Main Document
                                         Pg 95 of 103



       21.     Purchaser has given substantial consideration under the APA for the benefit of the

Debtor, its estate, and its creditors. The consideration given by Purchaser shall constitute valid and

valuable consideration for the releases of any potential liens, claims, interests, and encumbrances

pursuant to the Order, which releases shall be deemed to have been given in favor of Purchaser by

all holders of any liens, claims, interests, and encumbrances against the Debtor or any of the

Purchased Assets. The consideration provided by Purchaser for the Purchased Assets under the

APA is fair and reasonable and, accordingly, the purchase may not be avoided under section 363(n)

of the Bankruptcy Code.

       22.     The provisions of this Order are self-executing and each and every foreign, federal,

state, and local governmental agency or department is hereby authorized and directed to accept

any and all documents and instruments necessary and appropriate to consummate the transactions

contemplated by the APA and to recognize Purchaser as legal owner of the Purchased Assets, free

of any and all liens, claims, interests, and encumbrances, which may have existed prior to the

Closing.

       23.     The Court shall retain exclusive jurisdiction (a) to enforce and implement the terms

and provisions of the APA and each of the agreements, documents, and instruments executed

therewith; (b) to resolve any disputes, controversies, or claims arising out of or relating to the APA

or any claim, right, title, or interest which may be asserted against the Purchased Assets following

the Closing notwithstanding the provision of this Order that such claims, rights, title,

encumbrances, or interests to the extent they exist shall attach to the proceeds of the sale received

from Purchaser; and (c) to interpret, implement and enforce the provisions of this Order.

       24.     The terms of this Order and the APA shall be binding on and inure to the benefit of

the Debtor, Purchaser, and all other parties in interest, and any successors of the Debtor, Purchaser,




                                                 12
20-12552-scc        Doc 6     Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                          Pg 96 of 103



and the Debtor’s creditors, including any trustee or examiner appointed in the Chapter 11 Case or

any subsequent cases.

        25.     The failure to include any particular provision of the APA in this Order shall not

diminish or impair the effectiveness of that provision, it being the intent of the Court and the parties

that the APA be approved in its entirety.

        26.     Any conflict between the terms and provisions of this Order and the APA shall be

resolved in favor of this Order.

        27.     Notwithstanding the possible applicability of FED. R. BANKR. P. 6004(h), 6006(d),

7062 and 9014, the terms and conditions of this Order shall be effective immediately and

enforceable upon its entry, and no automatic stay of execution shall apply to this Order. The Debtor

and Purchaser (if it elects to do so) are authorized to close immediately upon entry of this Order.

Dated: _____________, 2020
       New York, New York
                                                _______________________________________
                                                THE HONORABLE SHELLEY C. CHAPMAN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                  13
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28   Main Document
                                   Pg 97 of 103



                               EXHIBIT E
    20-12552-scc      Doc 6       Filed 10/29/20 Entered 10/29/20 20:28:28                      Main Document
                                              Pg 98 of 103



Paul H. Aloe
David N. Saponara
KUDMAN TRACHTEN ALOE POSNER LLP
800 Third Avenue, 11th Floor
New York, New York 10022
Tel: (212) 868-1010
Fax: (212) 868-0013
Email: paloe@kudmanlaw.com
        dsaponara@kudmanlaw.com

Proposed Counsel to the Debtor
and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                            Chapter 11

BRANDED APPAREL GROUP LLC,1                                       Case No. 20-12552-scc

                                    Debtor.                       (Subchapter V)


              NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF
              EXECUTORY CONTRACTS IN CONNECTION WITH THE SALE
                 OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS

        1.      On October 29, 2020, Branded Apparel Group LLC (the “Debtor”), the debtor and
debtor-in-possession in the above-captioned chapter 11 case (the “Chapter 11 Case”), filed with
the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) a motion (the “Sale Motion”) for the entry of orders (a) establishing bidding procedures
and bid protections, including an auction, as set forth herein (the “Bidding Procedures”), with
respect to the Debtor’s sale of substantially all of its assets free and clear of liens, claims, interests,
and encumbrances (the “Proposed Sale”); (b) approving the form and manner of notices thereof
(the “Bidding Procedures Notice”); (c) establishing JS Brands LLC (“JS Brands”) as the stalking
horse bidder for substantially all of the Debtor’s assets (the “Purchased Assets”); (d) approving
the form of Asset Purchase Agreement by and among the Debtor and JS Brands (the “APA”),2

1
 The last four digits of the Debtor’s federal tax identification number is 8524. The location of the Debtor’s service
address is: 141 West 36th Street, 10th Fl., New York, NY 10018.
2
 A copy of the APA is attached as Exhibit “C” to the Debtor’s Motion for Entry of Orders Pursuant to 11 U.S.C. §§
105, 363, and 365, and Rules 2002, 6004, and 6006: (A) Fixing the Time, Date and Place for Hearing to Consider
Bidding Procedures in Connection with the Debtor’s Sale of Substantially all of Its Assets; (B)(i) Establishing Bidding
Procedures, (ii) Approving the Form and Manner of Notices, and (iii) Setting Hearing Date for the Hearing on
Proposed Sale of Substantially all of the Debtor’s Assets; (C) Approving the Sale of the Debtor’s Assets Free and
Clear of All Liens, Claims, Interests, and Encumbrances; and (D) Granting Related Relief (the “Sale Motion”).
20-12552-scc            Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28              Main Document
                                            Pg 99 of 103



pursuant to which the Debtor proposes to sell the Purchased Assets to JS Brands, or to a third party
that makes a higher and/or better offer for the Purchased Assets; and (e) setting a hearing to
consider approval of the Proposed Sale (the “Sale Hearing”).

      2.      On November 5, 2020, the Bankruptcy Court entered the Bidding Procedures Order
[Docket No. ___] approving the relief requested in the Sale Motion.

        3.     The Sale Hearing will take place telephonically on December 12, 2020, at 10:00
a.m. (prevailing Eastern Time) before the Honorable Shelley C. Chapman, United States
Bankruptcy Judge for the Southern District of New York. All attorneys and parties wishing to
appear at the Sale Hearing must make arrangements with Court Solutions at https://www.court-
solutions.com/ no later than 12:00 p.m. on the day prior to the Sale Hearing. The Debtor will have
accepted the terms of the Winning Bidder only when such bid has been approved by the
Bankruptcy Court pursuant to a Sale Order.

        4.      In connection with the Proposed Sale, and in accordance with the Assumption and
Assignment Procedures set forth in the Sale Motion and the Bidding Procedures Order, the Debtor
may seek to assume and assign the Potentially Assigned Contracts (as defined in the Sale Motion)
and execute and deliver to any Winning Bidder such documents or other instruments as may be
necessary to assign and transfer the Potentially Assigned Contracts. Each of the Potentially
Assigned Contracts are identified on the schedule attached hereto as Schedule 1 (the “Potentially
Assigned Contracts Notice”). The cure costs under the Potentially Assigned Contracts, if any,
that the Debtor believes is required to be paid to the applicable counterparty (the “Counterparty”)
to each of the Contracts to cure any monetary defaults under such Contracts pursuant to 11 U.S.C.
§§ 365(b)(1)(a) and (b) is set forth on the Proposed Assigned Contracts Notice.

        5.      Cure Objections:

                   i.     Cure Objection Deadline: Any Counterparty to a Potentially Assigned
                          Contract that wishes to object to the proposed assumption and assignment
                          of the Potentially Assigned Contract, the subject of which objection is the
                          Debtor’s proposed costs to cure any outstanding monetary defaults then
                          existing (“Cure Costs”) under such contract (each, a “Cure Objection”),
                          shall file with the Court and serve on the Objection Recipients its Cure
                          Objection, which must state, with specificity, the legal and factual bases
                          thereof, including any appropriate documentation in support thereof, by no
                          later than December 4, 2020, at 4:00 p.m. (prevailing Eastern Time) (the
                          “Cure Objection Deadline”). Replies, if any, to Cure Objection shall be
                          filed by December 11, 2020, at 4:00 p.m. (prevailing Eastern Time).

                  ii.     Resolution of Cure Objections: The Debtor and a Counterparty that has filed
                          a Cure Objection shall first confer in good faith to attempt to resolve the
                          Cure Objection without Court intervention. If the parties are unable to
                          consensually resolve the Cure Objection prior to the commencement of the

Capitalized terms not immediately defined shall have the meanings assigned to them elsewhere in the Bidding
Procedures Notice and the Sale Motion.
20-12552-scc         Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 100 of 103



                       Sale Hearing, the amount to be paid or reserved with respect to such
                       objection shall be determined by the Court at the Sale Hearing. The Court
                       shall make all necessary determinations relating to the applicable Cure
                       Costs and Cure Objection at a hearing scheduled pursuant to the following
                       paragraph.

           iii.        Adjourned Cure Objections: If a timely Cure Objection cannot otherwise be
                       resolved by the parties, such objection shall be heard at the Sale Hearing;
                       provided that, a Cure Objection (and only a Cure Objection) may, at the
                       Debtor’s discretion, after consulting with the Consultation Parties and the
                       Winning Bidder, be adjourned with the Court’s consent (an “Adjourned
                       Cure Objection”) to a subsequent hearing. An Adjourned Cure Objection
                       may be resolved after the closing date of the applicable Proposed Sale (and
                       therefore the contract of the Counterparty in question may be assumed and
                       assigned at Closing); provided that the Debtor maintains a cash reserve
                       equal to the Cure Costs the objecting Counterparty believes is required to
                       cure the asserted monetary default under the affected Potentially Assigned
                       Contract.

               iv.     Failure to Timely File Cure Objection: If a Counterparty fails to timely file
                       with the Court and serve on the Objection Recipients a Cure Objection, the
                       Counterparty shall be deemed to have consented to the assumption and
                       assignment of the Potentially Assigned Contract (unless such Counterparty
                       has timely filed an Adequate Assurance Objection with respect to the
                       Assigned Contract) to the applicable Winning Bidder and shall be forever
                       barred from asserting any objection with regard to such assumption and
                       assignment. Further, in the event no objections are timely filed and served,
                       the Cure Costs set forth in the Potential Assigned Contract Notice shall be
                       controlling and will be the only amount necessary to cure outstanding
                       defaults under the Potentially Assigned Contract under Bankruptcy Code
                       section 365(b), notwithstanding anything to the contrary in any Potentially
                       Assigned Contract, or any other document, and the Counterparty to the
                       Potentially Assigned Contract shall be deemed to have consented to the
                       Cure Costs and shall be forever barred from asserting any other claims
                       related to such Potentially Assigned Contract against the Debtor or any
                       Winning Bidder(s), or the property of any of them.

     6.    Adequate Assurance Objections:

                i.     Adequate Assurance Information: The Debtor shall provide, with respect to
                       JS Brands and each Qualified Bidder, the Adequate Assurance Information.
                       The Debtor shall: (a) within 48 hours of receipt of an Offer from a Potential
                       Bidder other than JS Brands, and (b) with respect to JS Brands, by no later
                       than November 24, 2020, at 4:00 p.m. (prevailing Eastern Time) (the
                       “Adequate Assurance Deadline”) provide a copy of the Adequate
                       Assurance Information to those Counterparties (or their counsel) who have
                       (x) submitted a written request (e-mail to the Debtor’s counsel is acceptable)
20-12552-scc         Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28           Main Document
                                         Pg 101 of 103



                       for Adequate Assurance Information and (y) confirmed in writing to the
                       Debtor’s counsel (e-mail to the Debtor’s counsel is acceptable) their
                       agreement to keep such Adequate Assurance Information strictly
                       confidential and use it solely for the purpose of evaluating whether a
                       Potential Bidder, including JS Brands, has provided adequate assurance of
                       future performance under the affected Assigned Contracts.

               ii.     Adequate Assurance Objection Deadline: Any Counterparty to a Potentially
                       Assigned Contract that wishes to object to the proposed assumption and
                       assignment of a Potentially Assigned Contract, the subject of which
                       objection is a Winning Bidder’s proposed form of adequate assurance of
                       future performance with respect to such contract (each, an “Adequate
                       Assurance Objection”) shall file with the Court and serve on the Objection
                       Recipients an Adequate Assurance Objection, which must state, with
                       specificity, the legal and factual bases thereof, including submitting any
                       appropriate documentation in support thereof, by December 4, 2020, at
                       4:00 p.m. (prevailing Eastern Time) (the “Adequate Assurance Objection
                       Deadline”). Replies, if any, to Adequate Assurance Objections shall be
                       filed by December 11, 2020 at 4:00 p.m. (prevailing Eastern Time).

            iii.       Resolution of Adequate Assurance Objections: The Debtor and a
                       Counterparty that has filed an Adequate Assurance Objection shall first
                       confer in a good faith to attempt to resolve the Adequate Assurance
                       Objection without Court intervention. If the parties are unable to
                       consensually resolve the Adequate Assurance Objection prior to the
                       commencement of the Sale Hearing, such objection and all issues of
                       adequate assurance of future performance by the applicable Winning Bidder
                       shall be determined by the Court at the Sale Hearing.

               iv.     Failure to File Timely Adequate Assurance Objection: If a Counterparty
                       fails to timely file with the Court and serve on the Objection Recipients an
                       Adequate Assurance Objection, the Counterparty shall be deemed to have
                       consented to the assumption, assignment, and sale of the Potentially
                       Assigned Contract (unless the Counterparty has filed a timely Cure
                       Objection with respect to the Potentially Assigned Contract) to the
                       applicable Winning Bidder and shall be forever barred from asserting any
                       objection with regard to such assumption, assignment, and sale. Further, in
                       the event no objections are filed and served, the applicable Winning Bidder
                       shall be deemed to have provided adequate assurance of future performance
                       with respect to the affected Assigned Contract in accordance with section
                       365(f)(2)(B) of the Bankruptcy Code, notwithstanding anything to the
                       contrary in the Potentially Assigned Contract, or any other document.

     7.    Other Sale Objections by Counterparties:

                i.     Objection Deadline: Any Counterparty to a Potentially Assigned Contract
                       that wishes to file a Sale Objection (other than a Cure Objection or an
20-12552-scc         Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28            Main Document
                                         Pg 102 of 103



                       Adequate Assurance Objection) to the proposed assumption and assignment
                       of a Potentially Assigned Contract shall file with the Court and serve on the
                       Objection Recipients its Sale Objection, which must state, with specificity,
                       the legal and factual bases thereof, including any appropriate documentation
                       in support thereof, by no later than the Sale Objection Deadline of
                       December 4, 2020, at 4:00 p.m. (prevailing Eastern Time). Replies, if any,
                       to Sale Objections shall be filed by December 11, 2020, at 4:00 p.m.
                       (prevailing Eastern Time).

               ii.     Failure of Counterparties to File Timely Sale Objection: If a Counterparty
                       fails to timely file with the Court and serve on the Objection Recipients a
                       Sale Objection, the Counterparty shall be deemed to have consented to the
                       assumption and assignment of the Potentially Assigned Contract (unless the
                       Counterparty has filed a timely Cure Objection or Adequate Assurance
                       Objection with respect to the Potentially Assigned Contract) to the
                       applicable Winning Bidder and shall be forever barred from asserting any
                       objection with regard to such assumption, assignment, and sale.

           iii.        Reservation of Rights. The inclusion of a Potentially Assigned Contract or
                       Cure Costs on the Potential Assigned Contracts Notice shall not constitute
                       or be deemed a determination or admission by the Debtor, the applicable
                       Winning Bidder(s), or any other party in interest that such contract or other
                       document is an executory contract or an unexpired lease within the meaning
                       of the Bankruptcy Code or that the stated Cure Costs are due (all rights with
                       respect thereto being expressly reserved). The Debtor and JS Brands reserve
                       all of their rights, claims, and causes of action with respect to each
                       Potentially Assigned Contract or other document listed on the Potential
                       Assigned Contracts Notice. The Debtor’s inclusion of any Potentially
                       Assigned Contract on the Potential Assigned Contracts Notice shall not be
                       a covenant, promise, or guarantee that such contract ultimately will be
                       assumed and assigned. The Potential Assigned Contracts Notice shall be
                       without prejudice to the Winning Bidder’s rights (whether JS Brands or
                       otherwise), if any, under the applicable asset purchase agreement, to
                       subsequently exclude any Potentially Assigned Contracts from the
                       assumption or assignment prior to the closing of the Proposed Sale, pursuant
                       to the terms of the APA or Modified APA.
20-12552-scc   Doc 6   Filed 10/29/20 Entered 10/29/20 20:28:28       Main Document
                                   Pg 103 of 103



Dated: New York, New York
       November __, 2020
                              By:    _______________________
                                     Paul H. Aloe
                                     David N. Saponara
                                     KUDMAN TRACHTEN ALOE POSNER LLP
                                     800 Third Avenue, 11th Floor
                                     New York, New York 10022
                                     Tel: (212) 868-1010
                                     Fax: (212) 868-0013
                                     Email: paloe@kudmanlaw.com
                                             dsaponara@kudmanlaw.com

                                     Proposed Counsel to the Debtor
                                     and Debtor-in-Possession
